Exhibit 10.17

 

$240,000,000

 

CREDIT AGREEMENT

 

among

 

ITRON, INC.,

 

as Borrower,

 

The Several Lenders

 

from Time to Time Parties Hereto,

 

BEAR STEARNS CORPORATE LENDING INC.,

 

as Syndication Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

Dated as of December 17, 2003

 

BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   1

1.1.

  

Defined Terms

   1

1.2.

  

Other Definitional Provisions

   25

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

   25

2.1.

  

Term Commitments

   25

2.2.

  

Procedure for Term Loan Borrowing

   26

2.3.

  

Repayment of Term Loans

   26

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

   27

3.1.

  

Revolving Commitments

   27

3.2.

  

Procedure for Revolving Loan Borrowing

   27

3.3.

  

Swingline Commitment

   28

3.4.

  

Procedure for Swingline Borrowing; Refunding of Swingline Loans

   28

3.5.

  

Commitment Fees, etc.

   30

3.6.

  

Termination or Reduction of Revolving Commitments

   30

3.7.

  

L/C Commitment

   30

3.8.

  

Procedure for Issuance of Letter of Credit

   31

3.9.

  

Fees and Other Charges

   31

3.10.

  

L/C Participations

   32

3.11.

  

Reimbursement Obligation of the Borrower

   33

3.12.

  

Obligations Absolute

   33

3.13.

  

Letter of Credit Payments

   34

3.14.

  

Applications

   34

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

   34

4.1.

  

Optional Prepayments

   34

4.2.

  

Mandatory Prepayments and Commitment Reductions

   35

4.3.

  

Conversion and Continuation Options

   36

4.4.

  

Limitations on Eurodollar Tranches

   36

4.5.

  

Interest Rates and Payment Dates

   36

4.6.

  

Computation of Interest and Fees

   37

4.7.

  

Inability to Determine Interest Rate

   37

4.8.

  

Pro Rata Treatment and Payments

   38

4.9.

  

Requirements of Law

   39

4.10.

  

Taxes

   40

4.11.

  

Indemnity

   43

4.12.

  

Change of Lending Office

   43

4.13.

  

Replacement of Lenders

   43

4.14.

  

Evidence of Debt

   44

 

i



--------------------------------------------------------------------------------

4.15.

  

Illegality

   44

SECTION 5. REPRESENTATIONS AND WARRANTIES

   45

5.1.

  

Financial Condition

   45

5.2.

  

No Change

   46

5.3.

  

Corporate Existence; Compliance with Law

   46

5.4.

  

Power; Authorization; Enforceable Obligations

   46

5.5.

  

No Legal Bar

   46

5.6.

  

Litigation

   47

5.7.

  

No Default

   47

5.8.

  

Ownership of Property; Liens

   47

5.9.

  

Intellectual Property

   47

5.10.

  

Taxes

   47

5.11.

  

Federal Regulations

   48

5.12.

  

Labor Matters

   48

5.13.

  

ERISA

   48

5.14.

  

Investment Company Act; Other Regulations

   48

5.15.

  

Subsidiaries

   48

5.16.

  

Use of Proceeds

   49

5.17.

  

Environmental Matters

   49

5.18.

  

Accuracy of Information, etc.

   50

5.19.

  

Security Documents

   50

5.20.

  

Solvency

   51

5.21.

  

Senior Indebtedness

   51

5.22.

  

Regulation H

   52

5.23.

  

Certain Documents

   52

SECTION 6. CONDITIONS PRECEDENT

   52

6.1.

  

Conditions to Initial Extension of Credit

   52

6.2.

  

Conditions to Each Extension of Credit

   57

6.3.

  

Conditions to Effectiveness.

   58

SECTION 7. AFFIRMATIVE COVENANTS

   58

7.1.

  

Financial Statements

   58

7.2.

  

Certificates; Other Information

   59

7.3.

  

Payment of Obligations

   60

7.4.

  

Maintenance of Existence; Compliance

   60

7.5.

  

Maintenance of Property; Insurance

   60

7.6.

  

Inspection of Property; Books and Records; Discussions

   61

7.7.

  

Notices

   61

7.8.

  

Environmental Laws

   62

7.9.

  

Maintenance of Intellectual Property.

   62

7.10.

  

Interest Rate Protection

   62

7.11.

  

Additional Collateral, etc.

   62

7.12.

  

Further Assurances

   64

SECTION 8. NEGATIVE COVENANTS

   64

 

ii



--------------------------------------------------------------------------------

8.1.

  

Financial Condition Covenants

   65

8.2.

  

Indebtedness

   68

8.3.

  

Liens

   70

8.4.

  

Fundamental Changes

   71

8.5.

  

Disposition of Property

   71

8.6.

  

Restricted Payments

   72

8.7.

  

Capital Expenditures

   72

8.8.

  

Investments

   72

8.9.

  

Optional Payments and Modifications of Certain Debt Instruments

   74

8.10.

  

Transactions with Affiliates

   75

8.11.

  

Sales and Leasebacks

   75

8.12.

  

Hedge Agreements.

   75

8.13.

  

Changes in Fiscal Periods

   75

8.14.

  

Negative Pledge Clauses

   75

8.15.

  

Clauses Restricting Subsidiary Distributions

   76

8.16.

  

Lines of Business

   76

8.17.

  

Amendments to Acquisition Documents

   76

8.18.

  

Intellectual Property.

   76

SECTION 9. EVENTS OF DEFAULT

   76

SECTION 10. THE AGENTS

   80

10.1.

  

Appointment

   80

10.2.

  

Delegation of Duties

   80

10.3.

  

Exculpatory Provisions

   80

10.4.

  

Reliance by Agents

   81

10.5.

  

Notice of Default

   81

10.6.

  

Non-Reliance on Agents and Other Lenders

   81

10.7.

  

Indemnification

   82

10.8.

  

Agent in Its Individual Capacity

   82

10.9.

  

Successor Administrative Agent

   83

10.10.

  

Agents Generally

   83

10.11.

  

The Lead Arranger

   83

10.12.

  

Withholding Tax

   83

SECTION 11. MISCELLANEOUS

   84

11.1.

  

Amendments and Waivers

   84

11.2.

  

Notices

   86

11.3.

  

No Waiver; Cumulative Remedies

   87

11.4.

  

Survival of Representations and Warranties

   87

11.5.

  

Payment of Expenses and Taxes

   87

11.6.

  

Successors and Assigns; Participations and Assignments

   89

11.7.

  

Adjustments; Set-off

   92

11.8.

  

Counterparts

   92

11.9.

  

Severability

   93

11.10.

  

Integration

   93

11.11.

  

GOVERNING LAW

   93

 

iii



--------------------------------------------------------------------------------

11.12.

  

Submission To Jurisdiction; Waivers

   93

11.13.

  

Acknowledgments

   94

11.14.

  

Releases of Guarantees and Liens

   94

11.15.

  

Confidentiality

   95

11.16.

  

WAIVERS OF JURY TRIAL

   96

11.17.

  

Delivery of Addenda

   96

11.18.

  

Termination Prior to the Closing Date

   96

 

ANNEX:

    

A

  

Pricing Grid

SCHEDULES:

    

1.1A

  

Lenders

1.1

  

Mortgaged Property

3.7

  

Assumed Letters of Credit

5.1

  

Contingent Liabilities, etc.

5.4

  

Consents, Authorizations, Filings and Notices

5.15

  

Subsidiaries

5.17

  

Environmental Matters

5.17(a)

  

Owned and Leased Properties

5.19(a)

  

UCC Filing Jurisdictions

5.19(b)

  

Mortgage Filing Jurisdictions

6.2(a)

  

Pre-Funding Existing Conditions

6.1(h)

  

Required Environmental Audits

8.2(d)

  

Existing Indebtedness

8.3(f)

  

Existing Liens

EXHIBITS:

    

A

  

Form of Guarantee and Collateral Agreement

B

  

Form of Compliance Certificate

C

  

Form of Closing Certificate

D

  

Form of Mortgage

E

  

Form of Assignment and Assumption

F

  

Form of Legal Opinion of Perkins Coie LLP

G

  

Form of Exemption Certificate

H-1

  

Form of Term Note

H-2

  

Form of Revolving Note

H-3

  

Form of Swingline Note

I

  

Form of Addendum

J

  

Form of Solvency Certificate

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 17, 2003, among ITRON, Inc., a Washington
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), BEAR,
STEARNS & CO. INC., as sole lead arranger and sole bookrunner (in such capacity,
the “Lead Arranger”), BEAR STEARNS CORPORATE LENDING INC., as syndication agent
(in such capacity, the “Syndication Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Acquisition Agreement (defined below), the Borrower has
agreed to acquire the Schlumberger Business through the purchase of 100% of the
outstanding capital stock of Schlumberger Electricity, Inc., a Delaware
corporation (“SEI”), 51% of the stock of Walsin Schlumberger Electricity
Measurement Corporation, a corporation organized and existing under the laws of
Taiwan, Republic of China (the “Joint Venture”) and certain assets owned by
certain foreign affiliates of SEI (the “SEI Acquisition”);

 

WHEREAS, the Borrower has requested that the Lenders make credit facilities
available to the Borrower in order to finance the Acquisition and for other
purposes set forth herein;

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1. Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acquisition”: the SEI Acquisition and the JV Acquisition.

 

“Acquisition Agreement”: the Purchase Agreement, dated as of July 16, 2003, by
and among the Borrower, Schlumberger Technology Corporation, a Texas
corporation, SEI and the other parties signatory thereto.

 

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

 

“Addendum:”: an instrument, substantially in the form of Exhibit I, by which a
Lender becomes a party to this Agreement as of the Closing Date.

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: as defined in the preamble to this Agreement.

 

1



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise or (b) alternatively
with respect to the use of “Affiliate” in Section 8.10 only, to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person.

 

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agent, the Lead Arranger and the Administrative Agent, which term shall include,
for purposes of Section 10 only, the Issuing Lender.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: this Credit Agreement.

 

“Agreement Execution Date”: December 17, 2003.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans


--------------------------------------------------------------------------------

    Base Rate Loans


--------------------------------------------------------------------------------

 

Revolving Loans and Swingline Loans

   2.75 %   1.75 %

Tranche B Term Loans

   2.25 %   1.25 %

 

; provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the completion of two full fiscal quarters of the
Borrower after the Closing Date, (a) the Applicable Margin with respect to
Revolving Loans and Swingline Loans will be determined pursuant to the Pricing
Grid and (b) the Applicable Margin with respect to the Tranche B Term Loans
shall be adjusted to 2.00% with respect to Eurodollar Loans and 1.00% with
respect to Base Rate Loans (i) on such Adjustment Date and (ii) on any
subsequent Adjustment Date, in each case, if the financial statements relating
to such Adjustment Date demonstrate that the Consolidated Leverage Ratio is less
than 2.00 to 1.00, with such adjustment to become effective on the date that is
three Business Days after the date on which the relevant financial statements
are delivered to the Lenders pursuant to Section 7.1 and to remain in effect
until the next adjustment and (c) the Commitment Fee Rate shall be adjusted to
0.375% (i) on

 

2



--------------------------------------------------------------------------------

such Adjustment Date and (ii) on any subsequent Adjustment Date, in each case,
if the financial statements relating to such Adjustment Date demonstrate that
the Consolidated Leverage Ratio is less than 2.75 to 1.00, with such adjustment
to become effective on the date that is three Business Days after the date on
which the relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment. If any financial
statements referred to above are not delivered within the time periods specified
in Section 7.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the Applicable Margin with
respect to the Trance B Term Loans shall be 2.25% with respect to Eurodollar
Loans and 1.25% with respect to Base Rate Loans and the Commitment Fee Rate
shall be 0.50%.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e) or (f) of Section 8.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $1,000,000.

 

“Assignee”: as defined in Section 11.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in San Francisco (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Lender
in connection with extensions of credit to debtors). Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

3



--------------------------------------------------------------------------------

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefited Lender”: as defined in Section 11.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble to this Agreement.

 

“Borrower ECF Amount”: with respect to any fiscal year of the Borrower
commencing after December 31, 2003, 100% less the ECF Percentage for such fiscal
year times the Excess Cash Flow with respect to such fiscal year.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 5.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York or San Francisco are authorized or required by law
to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries. The amount of
any Capital Expenditure with respect to any capital lease shall be equal to the
initial capitalized value.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within fifteen months from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time

 

4



--------------------------------------------------------------------------------

deposits or overnight bank deposits having maturities of fifteen months or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or
P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within fifteen months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of fifteen months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of fifteen months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $500,000,000.

 

“CLO”: any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
6.1 shall have been satisfied or waived in accordance with Section 11.1.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Tranche B Term Commitment and the
Revolving Commitment of such Lender.

 

“Commitment Fee Rate”: 0.50% per annum; provided that, on and after the first
Adjustment Date occurring after the completion of two full fiscal quarters of
the Borrower after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the definition of Applicable Margin.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 2003 and furnished to the Lenders.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax provision, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary charges or losses determined in accordance with GAAP, (f)
non-cash compensation expenses arising from the issuance of stock, options to
purchase stock and stock appreciation rights to the management of the Borrower,
and (g) any other noncash charges (including, but not limited to, goodwill
writedowns), noncash expenses or noncash losses of the Borrower or any of its
Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period), provided, however, that cash
payments made in such period or in

 

6



--------------------------------------------------------------------------------

any future period in respect of such noncash charges, expenses or losses
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made, and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income, (b) any extraordinary income or gains
determined in accordance with GAAP and (c) any other non-cash income (excluding
any items that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period that are described in the
parenthetical to clause (g) above), all as determined on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio and the Consolidated Senior
Debt Ratio, (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $1,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $1,000,000.

 

“Consolidated Fixed Charge Coverage Ratio”: for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period (less the
aggregate amount paid by the Borrower and its Subsidiaries during such period on
account of Capital Expenditures (excluding Capital Expenditures financed by
Indebtedness incurred during such period specifically to finance such
expenditures)) to (b) Consolidated Fixed Charges for such period. For purposes
of this definition, the aggregate amount paid by the Borrower and its
Subsidiaries on account of Capital Expenditures for the first, second and third
Specified Fiscal Quarters shall respectively be deemed equal to (a) for the
first Specified Fiscal Quarter, four times the aggregate amount paid by the
Borrower and its Subsidiaries on account of Capital Expenditures with respect to
the first Specified Fiscal Quarter, (b) for the second Specified Fiscal Quarter,
two times the sum of the aggregate amount paid by the Borrower and its
Subsidiaries on account of Capital Expenditures for the first and second
Specified Fiscal Quarters, and (c) for the third Specified Fiscal Quarter, 4/3
times the sum of the aggregate amount paid by the Borrower and its Subsidiaries
on account of Capital Expenditures for the first, second and third Specified
Fiscal Quarters

 

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) the cash taxes payable
portion of the GAAP provision for income taxes made by the Borrower and its
Subsidiaries on a consolidated

 

7



--------------------------------------------------------------------------------

basis as of the last day of such period (such amount, the “Cash Income Tax
Amount”), and (c) scheduled payments made during such period on account of
principal of Indebtedness of the Borrower or any of its Subsidiaries (including
scheduled principal payments in respect of the Term Loans pursuant to Section
2.3); provided that for any period of four consecutive fiscal quarters ending on
the last day of a Specified Fiscal Quarter, for purposes of this definition (i)
the Cash Income Tax Amount for the first, second and third Specified Fiscal
Quarters shall respectively be deemed equal to (a) for the first Specified
Fiscal Quarter, four times the Cash Income Tax Amount with respect to the first
Specified Fiscal Quarter, (b) for the second Specified Fiscal Quarter, two times
the sum of the Cash Income Tax Amounts for the first and second Specified Fiscal
Quarters, and (c) for the third Specified Fiscal Quarter, 4/3 times the sum of
the Cash Income Tax Amounts for the first, second and third Specified Fiscal
Quarters and (ii) scheduled payments on account of principal of Indebtedness for
the first, second and third Specified Fiscal Quarters shall respectively be
deemed equal to (a) for the first Specified Fiscal Quarter, four times the
scheduled payments on account of principal of Indebtedness with respect to the
first Specified Fiscal Quarter, (b) for the second Specified Fiscal Quarter, two
times the sum of the scheduled payments on account of principal of Indebtedness
for the first and second Specified Fiscal Quarters, and (c) for the third
Specified Fiscal Quarter, 4/3 times the sum of the scheduled payments on account
of principal of Indebtedness for the first, second and third Specified Fiscal
Quarters.

 

“Consolidated Interest Coverage Ratio”: for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Interest Expense for such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP); provided that for any period of four consecutive fiscal quarters
ending on the last day of any Specified Fiscal Quarter, for purposes of this
definition, Consolidated Interest Expense for the first, second and third
Specified Fiscal Quarters shall respectively be deemed equal to (a) for the
first Specified Fiscal Quarter, four times Consolidated Interest Expense with
respect to the first Specified Fiscal Quarter, (b) for the second Specified
Fiscal Quarter, two times the sum of Consolidated Interest Expense for the first
and second Specified Fiscal Quarters, and (c) for the third Specified Fiscal
Quarter, 4/3 times the sum of Consolidated Interest Expense for the first,
second and third Specified Fiscal Quarters.

 

“Consolidated Leverage Ratio”: as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with

 

8



--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the income (or deficit) of any
Outsourcing Project Subsidiary if such Outsourcing Project Subsidiary is in
default under its Outsourcing Project Indebtedness, and (d) the undistributed
earnings of any Subsidiary of the Borrower (other than an Outsourcing Project
Subsidiary) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

 

“Consolidated Senior Debt”: all Consolidated Total Debt other than the Senior
Subordinated Notes (and/or any refinancing of the Senior Subordinated Notes
permitted by Section 8.2(f)) and any subordinated Indebtedness incurred pursuant
to Section 8.2(i).

 

“Consolidated Senior Debt Ratio”: as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Senior Debt on such
day to (b) Consolidated EBITDA for such period.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date that would be
classified a liability on the consolidated balance sheet of the Borrower,
determined in accordance with GAAP.

 

“Consolidated Working Capital”: at any date, Consolidated Current Assets on such
date less Consolidated Current Liabilities on such date.

 

“Continuing Directors”: the directors of the Borrower on the Closing Date, after
giving effect to the Acquisition and the other transactions contemplated hereby,
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least
50% of the then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

9



--------------------------------------------------------------------------------

“ECF Percentage”: with respect to any fiscal year of the Borrower, 75%;
provided, that the ECF Percentage for any fiscal year shall be reduced to 50% if
the Consolidated Leverage Ratio as of the last day of such fiscal year is not
greater than 2.50 to 1.00.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., San Francisco time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 – Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

10



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal year of the Borrower, (a) the sum, without
duplication, of (i) Consolidated Net Income for such fiscal year, (ii) the
amount of all non-cash charges (including depreciation and amortization)
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such fiscal year, and (iv) the aggregate net
amount of non-cash losses on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income less (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such Consolidated Net Income,
(ii) the aggregate amount actually paid by the Borrower and its Subsidiaries in
cash during such fiscal year on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred to finance such expenditures (but
including repayments of any such Indebtedness incurring during such period) and
any such expenditures financed with the proceeds of any Reinvestment Deferred
Amount), (iii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during such fiscal year to the extent accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during such fiscal year, (iv) the aggregate amount of all
regularly scheduled principal payments of Funded Debt (including the Term Loans)
of the Borrower and its Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) increases in
Consolidated Working Capital for such fiscal year, and (vi) the aggregate net
amount of non-cash gain on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income.

 

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

 

“Excluded Foreign Subsidiary”: on any date of determination, any Foreign
Subsidiary that if aggregated with all other Foreign Subsidiaries which are not
Guarantors, as of the last day of most recently completed fiscal quarter of the
Borrower would have, either (x) total assets (excluding intercompany
Indebtedness owing from the Borrower or any Subsidiary thereof) with a book
value equal to 5% or less of the total assets (excluding intercompany
Indebtedness) of the Borrower and its Subsidiaries, on a consolidated basis or
(y) total revenue (excluding intercompany revenue) equal to 10% or less of the
total revenue (excluding intercompany revenue) of the Borrower and its
Subsidiaries, on a consolidated basis, in each case as determined in accordance
with GAAP for the immediately preceding twelve-month period for which financial
statements are available.

 

“Excluded Indebtedness”: all Indebtedness permitted by (a) Section 8.2, except
Section 8.2(i), and (b) to the extent the proceeds of such Indebtedness are used
to consummate an Investment permitted by Section 8.8(m) within five Business
Days of the incurrence thereof, Section 8.2(i), in each case, as in effect on
the Closing Date.

 

11



--------------------------------------------------------------------------------

“Existing Credit Facility”: as defined in Section 6.1(b)(ii).

 

“Facility”: each of (a) the Tranche B Term Commitments and the Tranche B Term
Loans made thereunder (the “Tranche B Term Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Flood Act”: the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994 (and
any amendment or successor act to any of the foregoing).

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person (including
Capital Leases) that matures more than one year from the date of its creation or
matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrower, Indebtedness in respect
of the Loans; Funded Debt shall not include Indebtedness consisting of letters
of credit to the extent that such letters of credit would not be classified as a
liability on the consolidated balance sheet of such Person, determined in
accordance with GAAP.

 

“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1(b). In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation or in the calculation of the components of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into good faith negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an

 

12



--------------------------------------------------------------------------------

amendment shall have been executed and delivered by the Borrower, Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”: each Subsidiary of the Borrower other than any Excluded Foreign
Subsidiary, any Tax Excluded Foreign Subsidiary and any Outsourcing Project
Subsidiary so long as such Outsourcing Project Subsidiary has any Indebtedness
that by its terms precludes such Outsourcing Project Subsidiary from becoming a
party to the Guarantee and Collateral Agreement.

 

13



--------------------------------------------------------------------------------

“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds (except unsecured and unmatured reimbursement obligations
in respect of surety bonds obtained in the ordinary course to secure the
performance of obligations which are not Indebtedness (pursuant to the other
provisions of this definition of Indebtedness)) or similar arrangements, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person or any of its
Affiliates, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Sections 8.2 and 9(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright applications, mask works, mask work

 

14



--------------------------------------------------------------------------------

applications, patents, patent applications, trademarks (including all goodwill
relating thereto), trademark applications, trade secrets, technology, know-how
and processes, licenses of or to any of the foregoing, and all rights to sue at
law or in equity for any past, present or future infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Intellectual Property Security Agreement”: the Intellectual Property Security
Agreement to be executed and delivered by each Loan Party substantially in the
form of Annex III to the Guarantee and Collateral Agreement.

 

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be paid.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or, with the consent of
all Lenders holding Loans under the affected Facility, nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three, six or, with the
consent of all Lenders holding Loans under the affected Facility, nine or twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 11:00 A.M., San Francisco time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Tranche B Term Loans;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

15



--------------------------------------------------------------------------------

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Investments”: as defined in Section 8.8.

 

“Issuing Lender”: Wells Fargo Bank, National Association, in its capacity as
issuer of any Letter of Credit and, with respect to the Letters of Credit set
forth on Schedule 3.7, the financial institutions listed as issuers thereon.

 

“Joint Venture”: as defined in the recitals hereto.

 

“JV Acquisition”: the acquisition of up to 49% of the outstanding capital stock
of the Joint Venture from either or both of Walsin Technology Corporation and
Walsin Lihwa Corporation or affiliates thereof, for a maximum amount not to
exceed $500,000.

 

“L/C Commitment”: $45,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lead Arranger”: as defined in the preamble to this Agreement.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.7(a).

 

“Lien”: any mortgage, pledge, hypothecation, deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever or any assignment,
preference, priority or preferential arrangement having substantially the same
practical effect as any of the foregoing (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents and the Notes.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

16



--------------------------------------------------------------------------------

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the Transaction, (b)
the business, assets, property condition (financial or otherwise), results of
operations or prospects of the Borrower and its Subsidiaries taken as a whole or
(c) the validity or enforceability of any material provision of this Agreement
or any of the other Loan Documents or the rights and remedies of the Agent or
the Lenders hereunder or thereunder or, on and after the Closing Date, the
validity, perfection, or priority of the Administrative Agent’s Liens upon any
material portion of the Collateral.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Mortgaged Properties”: the real properties listed on Schedule 1.1, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.

 

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded).

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

17



--------------------------------------------------------------------------------

“Non-Excluded Taxes”: as defined in Section 4.10(a).

 

“Non-U.S. Lender”: as defined in Section 4.10(e).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements, any Qualified Counterparty), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, that (i)
obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Outsourcing Project”: a project under which an Outsourcing Project Subsidiary
operates a meter reading system constructed by the Borrower or its Subsidiaries
consisting of hardware and software within the service territory of a utility or
the equivalent and enters into or succeeds to a contract with such Person for
the construction or operation of the meter reading system and long-term
operations and maintenance thereof for a price to be paid as output is
delivered.

 

“Outsourcing Project Assets”: with respect to any Outsourcing Project Subsidiary
described in clause (a) of the definition thereof, (a) any assets employed in
the operation of an Outsourcing Project which are owned by such Outsourcing
Project Subsidiary, including the hardware and software components of the meter
reading system that comprise the related Outsourcing Project, together with the
rights to Intellectual Property and licenses necessary to operate and maintain
the meter reading system, the trade and contract receivables arising from the
Outsourcing Project Subsidiary’s performance under the contracts relating to the
Outsourcing Project, the contracts relating to the Outsourcing Project
themselves and (b) the Capital Stock of such Outsourcing Project Subsidiary.

 

18



--------------------------------------------------------------------------------

“Outsourcing Project Debt Documentation”: all documentation, including any loan
agreement and any security agreement, executed by any Loan Party or any
Outsourcing Project Subsidiary in connection with the incurrence of any
Indebtedness permitted by Section 8.2(h).

 

“Outsourcing Project Guarantee”: with respect to any Outsourcing Project
Indebtedness permitted by Section 8.2(h), an unsecured Guarantee Obligation in
respect of such Outsourcing Project Indebtedness which is contingent upon either
(a) the failure of the Borrower or the Outsourcing Project Subsidiary to perform
its obligations under the contracts entered into with respect to the related
Outsourcing Project or (b) a payment default by the Outsourcing Project
Subsidiary of its obligations with respect to such Outsourcing Project
Indebtedness.

 

“Outsourcing Project Indebtedness”: Indebtedness incurred by an Outsourcing
Project Subsidiary as to which (a) neither the Borrower nor any of its other
Subsidiaries: (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) other
than an Outsourcing Project Guarantee, (ii) is directly or indirectly liable as
a guarantor or otherwise other than through an Outsourcing Project Guarantee, or
(iii) constitutes the lender; and (b) the lenders thereof have no recourse to
the stock or assets of the Borrower or any of its Subsidiaries other than the
Outsourcing Project Assets and other than by enforcement of the Outsourcing
Project Guarantee against the Borrower.

 

“Outsourcing Project Subsidiary”: (a) a wholly owned special purpose Subsidiary
of the Borrower formed for the purpose of obtaining financing for an Outsourcing
Project and (b) any holding company whose sole asset is the Capital Stock of
Outsourcing Project Subsidiaries.

 

“Participant”: as defined in Section 11.6(c).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Title Encumbrances”: as defined in Section 6.1(p).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Pro Forma Balance Sheet”: as defined in Section 5.1(a).

 

“Projections”: as defined in Section 7.2(c).

 

19



--------------------------------------------------------------------------------

“Properties”: as defined in Section 5.17(a).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Reference Lender”: Wells Fargo Bank, National Association.

 

“Refunded Swingline Loans”: as defined in Section 3.4(b).

 

“Refunding Date”: as defined in Section 3.4(c).

 

“Register”: as defined in Section 11.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 4.2(b) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in the Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and (b)
the date on

 

20



--------------------------------------------------------------------------------

which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair fixed or capital assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Agreements”: the Acquisition Documentation and the Senior Subordinated
Notes Documentation.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice requirement of Section
4043(a) of ERISA is waived.

 

“Required Lenders”: (a) until the initial funding of the Term Loans, the holders
of more than 50% of each of (i) the Tranche B Term Commitments and (ii) the
Total Revolving Commitments, and (b) thereafter, the holders of more than 50% of
each of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 8.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” under such Lender’s name on such
Lender’s Addendum or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $55,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

21



--------------------------------------------------------------------------------

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 3.1(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

 

“Revolving Termination Date”: the fifth year anniversary of the Closing Date.

 

“Schlumberger Business”: the design and manufacture of electricity meters and
systems, automatic meter reading products and components, and electricity
instrument transformers by SEI and its affiliates who are parties to the
Acquisition Agreement in Taiwan, Canada, France and Mexico and the sale and
distribution of such electricity meters and systems, automatic meter reading
products and components, and electricity instrument transformers.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“SEI”: as defined in the recitals to this Agreement.

 

“SEI Acquisition”: as defined in the recitals to this Agreement.

 

“Senior Subordinated Note Indenture”: the Indenture entered into by the Borrower
and certain of its Subsidiaries in connection with the issuance of the Senior
Subordinated Notes, together with all instruments and other agreements entered
into by the Borrower or such Subsidiaries in connection therewith.

 

“Senior Subordinated Notes”: the subordinated notes of the Borrower issued from
time to time pursuant to the Senior Subordinated Note Indenture.

 

“Senior Subordinated Notes Documentation”: the Senior Subordinated Note
Indenture and the Senior Subordinated Notes, together with any other instruments
or agreements entered into by the Borrower or its Subsidiaries in connection
therewith, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

 

22



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Senior Subordinated Note Indenture.

 

“Specified Fiscal Quarter”: each of the first three full fiscal quarters
commencing after the Closing Date.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty and (b)
that has been designated by such Agent or Lender, as the case may be, and the
Borrower, by notice to the Administrative Agent, as a Specified Hedge Agreement.
The designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Qualified Counterparty that is a party thereto any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

23



--------------------------------------------------------------------------------

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

 

“Swingline Lender”: Wells Fargo Bank, National Association, in its capacity as
the lender of Swingline Loans.

 

“Swingline Loans”: as defined in Section 3.3(a).

 

“Swingline Participation Amount”: as defined in Section 3.4(c).

 

“Syndication Agent”: as defined in the preamble to this Agreement.

 

“Tax Excluded Foreign Subsidiary”: the Joint Venture (so long as the Borrower
and its Subsidiaries own not more than 51% of the Capital Stock thereof) and any
Foreign Subsidiary in respect of which (a) the pledge of all of the Capital
Stock of such Subsidiary as Collateral or (b) the guaranteeing by such
Subsidiary of the Obligations, could, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower.

 

“Term Lenders”: the collective reference to the Tranche B Term Lenders.

 

“Term Loans”: the collective reference to the Tranche B Term Loans.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Tranche B Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche B Term Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Tranche B Term
Commitment” under such Lender’s name on such Lender’s Addendum. The original
aggregate amount of the Tranche B Term Commitments is $185,000,000.

 

“Tranche B Term Lender”: each Lender that has a Tranche B Term Commitment or
that holds a Tranche B Term Loan.

 

“Tranche B Term Loan”: as defined in Section 2.1.

 

“Tranche B Term Percentage”: as to any Tranche B Term Lender at any time, the
percentage which such Lender’s Tranche B Term Commitment then constitutes of the
aggregate Tranche B Term Commitments (or, at any time after the initial funding
of the Tranche B Term Loans, the percentage which the aggregate principal amount
of such Lender’s Tranche B Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche B Term Loans then outstanding).

 

“Transaction”: as defined in Section 6.1(b).

 

24



--------------------------------------------------------------------------------

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an Base Rate Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of the Borrower.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) The expressions, “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all the Obligations.

 

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1. Term Commitments. Subject to the terms and conditions hereof, each Tranche
B Term Lender severally agrees to make a term loan (a “Tranche B Term Loan”) to
the

 

25



--------------------------------------------------------------------------------

Borrower on the Closing Date in an amount not to exceed the amount of the
Tranche B Term Commitment of such Lender. The Term Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 4.3. If
the conditions set forth in Section 6.1 have not been satisfied (or waived in
accordance with Section 11.1) by March 16, 2004, time being of the essence, or,
if the Acquisition Agreement is terminated, the Tranche B Term Commitments of
each Lender shall terminate without further obligation or liability of the
Lenders to the Borrower, but all obligations of the Borrower in respect of
indemnities, fees or expenses shall survive such termination.

 

2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, not less than one
Business Day prior to the anticipated Closing Date) requesting that the Term
Lenders make the Term Loans on the Closing Date and specifying the amount to be
borrowed. The Term Loans made on the Closing Date shall initially be Base Rate
Loans. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 12:00 Noon, New York City time,
on the Closing Date each Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan or Term Loans to be made by such Lender. The Administrative Agent
shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

 

2.3. Repayment of Term Loans. The Tranche B Term Loan of each Tranche B Term
Lender shall mature in 27 consecutive quarterly installments, commencing on June
30, 2004, each of which shall be in an amount equal to such Lender’s Tranche B
Term Percentage multiplied by the amount set forth below opposite such
installment:

 

Installment

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

June 30, 2004

   $ 462,500

September 30, 2004

   $ 462,500

December 31, 2004

   $ 462,500

March 31, 2005

   $ 462,500

June 30, 2005

   $ 462,500

September 30, 2005

   $ 462,500

December 31, 2005

   $ 462,500

March 31, 2006

   $ 462,500

June 30, 2006

   $ 462,500

September 30, 2006

   $ 462,500

December 31, 2006

   $ 462,500

March 31, 2007

   $ 462,500

June 30, 2007

   $ 462,500

September 30, 2007

   $ 462,500

December 31, 2007

   $ 462,500

March 31, 2008

   $ 462,500

June 30, 2008

   $ 462,500

September 30, 2008

   $ 462,500

December 31, 2008

   $ 462,500

March 31, 2009

   $ 462,500

June 30, 2009

   $ 462,500

September 30, 2009

   $ 462,500

December 31, 2009

   $ 462,500

March 31, 2010

   $ 43,590,625

June 30, 2010

   $ 43,590,625

September 30, 2010

   $ 43,590,625

The date which is the seventh anniversary of the Closing Date

   $ 43,590,625

 

26



--------------------------------------------------------------------------------

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

3.1. Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying and reborrowing the Revolving Loans in whole
or in part, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 4.3. If the Term Loans have not been funded by
March 16, 2004, time being of the essence, or if the Acquisition Agreement is
terminated, the Revolving Commitments of each Lender shall terminate without
further obligation or liability of the Lenders to the Borrower, but all
obligations of the Borrower in respect of indemnities, fees or expenses shall
survive such termination.

 

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, San Francisco time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans) (provided that
any such notice of a borrowing of Base Rate Loans under the Revolving Facility
to finance payments required to be made pursuant to Section 3.5 may be given not
later than 12:00 Noon, San Francisco time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the

 

27



--------------------------------------------------------------------------------

respective lengths of the initial Interest Period therefor. Any Revolving Loans
made on the Closing Date shall initially be Base Rate Loans. Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess thereof
(or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof; provided, that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are Base Rate Loans in other amounts pursuant to
Section 3.4. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, San Francisco time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

 

3.3. Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.

 

(b) The Borrower shall repay each outstanding Swingline Loans on the earlier of
(i) the tenth day after such Swingline Loan was made and (ii) the Revolving
Termination Date.

 

3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable written notice (which written notice
must be received by the Swingline Lender not later than 1:00 P.M., San Francisco
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Not later than 3:00 P.M., San Francisco time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender. The Administrative

 

28



--------------------------------------------------------------------------------

Agent shall make the proceeds of such Swingline Loan available to the Borrower
on such Borrowing Date by depositing such proceeds in the account of the
Borrower with the Administrative Agent on such Borrowing Date in immediately
available funds.

 

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, San Francisco time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., San Francisco time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 3.4(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage multiplied by (ii) the
sum of the aggregate principal amount of Swingline Loans then outstanding that
were to have been repaid with such Revolving Loans.

 

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
3.4(b) and to purchase participating interests pursuant to Section 3.4(c) shall
be absolute

 

29



--------------------------------------------------------------------------------

and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 6; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

3.5. Commitment Fees, etc. (a) The Borrower agrees to pay the Lead Arranger,
ratably for the account of each Lender, a non-refundable ticking fee for the
period from and including the December 1, 2003 to the earlier of the Closing
Date and the termination of the Commitments, calculated at the rate of .50% per
annum on the aggregate principal amount of the Tranche B Term Commitments as of
December 1, 2003, which fee shall be fully earned and payable on the earlier of
the Closing Date and the date of termination of the Tranche B Term Commitments.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Termination Date, commencing on the first of such dates to
occur after the Closing Date.

 

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates agreed to in writing by the Borrower and the
Administrative Agent.

 

(d) The Borrower agrees to pay to the Lead Arranger the fees in the amounts and
on the dates previously agreed to in writing by the Borrower and the Lead
Arranger.

 

3.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect.

 

3.7. L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.10(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no

 

30



--------------------------------------------------------------------------------

obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars, and, except as
provided in the following sentence, (ii) expire no later than the earlier of (x)
the first anniversary of its date of issuance or (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). The Issuing Lender agrees to issue Letters of
Credit with an expiration date later than the date specified in the preceding
sentence if, upon the issuance of such Letter of Credit, such Letter of Credit
is cash collateralized in the amount that would be required under Section
11.14(b) to deem such Letter of Credit not outstanding, except that until the
Loans, the Reimbursement Obligations and the other Obligations under the Loan
Documents are paid in full, the Commitments have been terminated and no other
Letters of Credit shall be outstanding, such cash collateral shall be subject to
the rights of each other Lender under Section 11.7. The Letters of Credit listed
on Schedule 3.7, issued by the financial institutions indicated on said Schedule
and outstanding on the Closing Date, shall be deemed to be issued hereunder as
“Letters of Credit” and shall be subject to all of the provisions of this
Agreement applicable to Letters of Credit.

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.8. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will notify the
Administrative Agent of the amount, the beneficiary and the requested expiration
of the requested Letter of Credit, and upon receipt of confirmation from the
Administrative Agent that after giving effect to the requested issuance, the
Available Revolving Commitments would not be less than zero, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.9. Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the

 

31



--------------------------------------------------------------------------------

Revolving Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date. In addition, the Borrower shall pay to each Issuing
Lender for its own account a fronting fee calculated at the rate of 0.125% per
annum on the undrawn and unexpired amount of each Letter of Credit issued by
such Issuing Lender, payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.10. L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder by such Issuing Lender and the amount
of each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent upon
demand of such Issuing Lender an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. The Administrative Agent shall promptly forward such amounts
to such Issuing Lender. Each L/C Participant’s obligation under this Section
3.10 shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant or the Borrower may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever; (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Section 6; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower; (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other L/C Participant; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of an Issuing Lender pursuant to Section
3.10(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C

 

32



--------------------------------------------------------------------------------

Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

 

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, the Administrative Agent or such Issuing Lender, as the case
may be, will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by
Administrative Agent or such Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or such Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of such
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or such Issuing Lender, as the case may be, to it.

 

3.11. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender on the same Business Day on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment. Each such
payment shall be made to such Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 4.5(b) and (ii) thereafter,
Section 4.5(c). Each drawing under any Letter of Credit shall (unless an event
of the type described in clause (i) or (ii) of Section 9(f) shall have occurred
and be continuing with respect to the Borrower, in which case the procedures
specified in Section 3.10 for funding by L/C Participants shall apply)
constitute a request by the Borrower to the Administrative Agent for a borrowing
pursuant to Section 3.2 of Base Rate Loans (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing pursuant to Section 3.4 of Swingline Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made, pursuant to Section 3.2 or, if applicable, Section 3.4),
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the relevant Issuing Lender of
such drawing under such Letter of Credit.

 

3.12. Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the relevant Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that no Issuing Lender shall be responsible for, and the

 

33



--------------------------------------------------------------------------------

Borrower’s Reimbursement Obligations under Section 3.11 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the relevant Issuing Lender. The Borrower agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower.

 

3.13. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of such Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

 

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

4.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., San Francisco time, three Business Days prior thereto in the case of
Eurodollar Loans and no later than 11:00 A.M., San Francisco time, one Business
Day prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 4.11. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are Base Rate Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

 

34



--------------------------------------------------------------------------------

4.2. Mandatory Prepayments and Commitment Reductions. (a) If any Capital Stock
or Indebtedness shall be issued or incurred by any Group Member (other than
Excluded Indebtedness) after the Closing Date, an amount equal to, in the case
of the issuance of Capital Stock, 75% of the Net Cash Proceeds thereof, or, in
the case of the incurrence of Indebtedness, 100% of the Net Cash Proceeds
thereof, shall be applied within one Business Day of the date of such issuance
or incurrence toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 4.2(d).

 

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied within one
Business Day of such date toward the prepayment of the Term Loans (or, if such
date is prior to the Closing Date, toward the reduction of the Tranche B Term
Commitments) and the reduction of the Revolving Commitments as set forth in
Section 4.2(d); provided that, notwithstanding the foregoing, (i) the aggregate
Net Cash Proceeds of Asset Sales and Recovery Events that may be excluded from
the foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$5,000,000 in any fiscal year of the Borrower and (ii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments as
set forth in Section 4.2(d).

 

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2004, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply the ECF Percentage of
such Excess Cash Flow toward the prepayment of the Term Loans as set forth in
Section 4.2(d). Each such prepayment and commitment reduction shall be made on a
date (an “Excess Cash Flow Application Date”) no later than five days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 7.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered. No prepayments pursuant
to this Section 4.2(c) shall be required after the Term Loans have been paid in
full.

 

(d) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 4.2 shall be applied, first, to the
prepayment of the Term Loans and, second, to reduce permanently the Revolving
Commitments. Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans and/or Swingline Loans to the
extent, if any, that the Total Revolving Extensions of Credit exceed the amount
of the Total Revolving Commitments as so reduced, provided that if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative Agent.
The application of any prepayment pursuant to Section 4.2 shall be made, first,
to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under Section 4.2 (except in the case of Revolving Loans that are Base
Rate Loans and Swingline Loans) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

 

35



--------------------------------------------------------------------------------

4.3. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., San Francisco time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., San Francisco time, on the Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $500,000 or a whole
multiple of $100,000 in excess thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.

 

4.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the

 

36



--------------------------------------------------------------------------------

foregoing provisions of this Section plus 2.00% or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Facility plus 2.00%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans under
the relevant Facility plus 2.00% (or, in the case of any such other amounts that
do not relate to a particular Facility, the rate then applicable to Base Rate
Loans under the Revolving Facility plus 2.00%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

4.6. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5(a).

 

4.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

37



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof
(promptly followed by written confirmation) to the Borrower and the relevant
Lenders as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loans under the relevant Facility requested to be made on the first
day of such Interest Period shall be made as Base Rate Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as Base Rate Loans
and (z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to Base Rate
Loans. Until such notice has been withdrawn by the Administrative Agent (which
the Administrative Agent shall promptly do if it determines that the conditions
giving rise to the notice no longer exist), no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

4.8. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Tranche B Term Percentages or Revolving Percentages,
as the case may be, of the relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Tranche B Term Loans
pro rata based upon the then remaining principal amount thereof. Amounts prepaid
on account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, San
Francisco time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

38



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower.

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

4.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 4.10, changes
in the basis of taxation of, or the introduction of taxation on, the overall
income of such Lender by any jurisdiction with respect to which a present or
former connection exists between such Lender and such jurisdiction (other than
any such connection arising solely from such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) and changes in the rate of tax on the
overall income of such Lender);

 

39



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

(b) If any Lender shall have determined in good faith that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

4.10. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes (including, without limitation, value added

 

40



--------------------------------------------------------------------------------

and minimum taxes), gross receipts and franchise taxes (imposed in lieu of net
income taxes) imposed, in each case, on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States (or any political subdivision thereof)
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Agents and any Lender for the full amount
of Non-Excluded Taxes or Other Taxes arising in connection with payments made
under this Agreement (including, without limitation, any Non-Excluded Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
4.10) paid by any Agent or Lender or any of their respective affiliates and any
liability (including penalties, additions to tax interest and expenses) arising
therefrom or with respect thereto. Payment under this indemnification shall be
made within ten days from the date any Agent or any Lender or any of their
respective affiliates makes written demand therefor. The Borrower shall not be
obliged to make payment to any Agent or any Lender pursuant to this Section
4.10(c) in respect of penalties, interest and other liabilities attributable to
any Non-Excluded Taxes or Other Taxes, to the extent that such penalties,
interest and other liabilities are attributable directly to the gross negligence
or willful misconduct of such Agents or such Lenders or such Affiliates as
determined by a final and nonappealable decision of a court of competent
jurisdiction.

 

(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Agents and the
Lenders for any incremental taxes, interest or penalties that may become payable
by any Agent or any Lender as a result of any such failure.

 

41



--------------------------------------------------------------------------------

(e) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested in writing by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not materially prejudice the legal position of such Lender.

 

(g) If any Administrative Agent or any Lender receives a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 4.10, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 4.10 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Agent or such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

 

42



--------------------------------------------------------------------------------

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

4.11. Indemnity . The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 4.9
or 4.10(a).

 

4.13. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) or (b) defaults in its obligation to make Loans hereunder, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 4.12 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.9 or 4.10(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 4.11 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to

 

43



--------------------------------------------------------------------------------

the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 4.9 or 4.10(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

4.14. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing Indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
H-1, H-2 or H-3, respectively, with appropriate insertions as to date and
principal amount.

 

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

 

44



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants as of the Agreement Execution Date (with respect to
Sections 5.1 through 5.19 only) and, pursuant to Section 6.2, as of the date of
each extension of credit, to each Agent and each Lender that:

 

5.1. Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at June 30, 2003 (including
the notes thereto) (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect to (i)
the consummation of the Acquisition, (ii) the Loans to be made and the Senior
Subordinated Notes to be issued on the Closing Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
presents fairly on a pro forma basis the estimated financial position of
Borrower and its consolidated Subsidiaries as at June 30, 2003, assuming that
the events specified in the preceding sentence had actually occurred at such
date.

 

(b) The audited consolidated balance sheets of the Borrower as at December 31,
2002, December 31, 2001 and December 31, 2000, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from Deloitte & Touche
LLP, present fairly the consolidated financial condition of the Borrower as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. The audited consolidated
balance sheets of the Schlumberger Business as at December 31, 2002, December
31, 2001 and December 31, 2000, and the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from PricewaterhouseCoopers, present
fairly the consolidated financial condition of the Schlumberger Business as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of the Borrower as at September 30, 2003, and the
related unaudited consolidated statements of income and cash flows for the
9-month period ended on such date, present fairly the consolidated financial
condition of the Borrower as at such date, and the consolidated results of its
operations and its consolidated cash flows for the 9-month period then ended
(subject to normal year-end audit adjustments). The unaudited consolidated
balance sheet of the Schlumberger Business as at September 30, 2003, and the
related unaudited consolidated statements of income and cash flows for the
9-month period ended on such date, present fairly the consolidated financial
condition of the Schlumberger Business as at such date, and the consolidated
results of its operations and its consolidated cash flows for the 9-month period
then ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). Except as described on Schedule 5.1, no Group Member has any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate

 

45



--------------------------------------------------------------------------------

or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from January 1, 2003 to and
including the date hereof there has been no Disposition by the Borrower of any
material part of its business or property.

 

5.2. No Change. Since December 31, 2002, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect
except to the extent that the extended Hart-Scott-Rodino review would reasonably
be expected to have a Material Adverse Effect on the timing of the closing of
the Transaction.

 

5.3. Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to do so would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents and the Related Agreements to which it is a party and, in the case of
the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents and the Related Agreements to which it is
a party and, in the case of the Borrower, to authorize the extensions of credit
on the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the Transactions
and the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents or of the Related Agreements, except (i) consents, authorizations,
filings and notices described in Schedule 5.4, which consents, authorizations,
filings and notices will be obtained or made by the Closing Date and, on and
after the Closing Date, will be in full force and effect and (ii) the filings
referred to in Section 5.19. This Agreement has been duly executed and delivered
on behalf of the Borrower. On and after the Closing Date each Loan Document and
each Related Agreement will have been duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon the execution thereof will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any

 

46



--------------------------------------------------------------------------------

Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
would reasonably be expected to have a Material Adverse Effect.

 

5.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

 

5.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

5.8. Ownership of Property; Liens. Each Group Member has good and legal title in
fee simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and, on and
after the Closing Date, none of such property is subject to any Lien except as
permitted by Section 8.3.

 

5.9. Intellectual Property. Schedule 5.9 lists all patents, trademark
registrations, copyright registrations, mask work registrations, and all
applications therefor, owned by each Group Member. On and after the Closing
Date, each Group Member owns, or is licensed to use, free and clear of any Liens
(except as permitted by Section 8.3), all Intellectual Property necessary for
the conduct of its business as currently conducted. No material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does the Borrower know of any valid basis for any such claim. The
use of Intellectual Property by each Group Member does not infringe on the
rights of any Person in any material respect. Each Group Member has obtained
from each of its employees who may be considered the inventor of material
patentable inventions (invented within the scope of such employees’ employment)
an assignment to such Group Member of all rights to such inventions, including
patents. Each Group Member has taken all commercially reasonable steps necessary
to protect the secrecy and the validity under applicable law of all material
trade secrets.

 

5.10. Taxes. Each Group Member has filed or caused to be filed all Federal and
all material state and other tax returns that are required to be filed and all
such tax returns are accurate and complete in all material respects; each Group
Member has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of that are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.

 

47



--------------------------------------------------------------------------------

5.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

5.12. Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

5.13. ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. To the extent they relate to a Multiemployer Plan, the
representations contained in the preceding sentence are given only to the
knowledge of the Borrower. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan on the assets of any Group
Member or any Commonly Controlled Entity has arisen, during such five-year
period. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of such
Plan’s last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had, or reasonably expects to incur, a complete
or partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a material liability under ERISA. To the
knowledge of the Borrower, no Multiemployer Plan is in Reorganization or
Insolvent.

 

5.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

 

5.15. Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 5.15
sets forth the name and jurisdiction of incorporation of each Subsidiary, pro
forma for the Acquisition, and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’

 

48



--------------------------------------------------------------------------------

qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Subsidiary, except as created by the Loan Documents and, with respect to
any day prior to the Closing Date, the Acquisition Documentation and the
Existing Credit Facility. The Borrower has (i) filed with the Secretary of State
of the State of Washington, and any other applicable Governmental Authority, all
documents necessary to dissolve duly and validly Genesis Services Pittsburgh,
Inc. and (ii) filed with the Secretary of State of the State of New Jersey, and
any other applicable Governmental Authority, all documents necessary to dissolve
duly and validly Energy Concepts, Inc.

 

5.16. Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Acquisition and to pay related fees and expenses. The proceeds of
the Revolving Loans shall be used to finance a portion of the Acquisition and to
pay related fees and expenses and, following the consummation of the
Acquisition, shall be used, together with the proceeds of the Swingline Loans,
and the Letters of Credit, for general corporate purposes, except no such
proceeds will be used for any optional or voluntary payment, prepayment,
repurchase or redemption, or the defeasance or segregation of funds with respect
to Outsourcing Project Indebtedness.

 

5.17. Environmental Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect and as set forth on Schedule 5.17:

 

(a) the facilities and properties owned or leased by any Group Member (the
“Properties”, which Properties as of the date of this Agreement are set forth on
Schedule 5.17(a)), to the best knowledge of such Group Members in the case of
leased Properties, do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

49



--------------------------------------------------------------------------------

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties, any facilities or
properties formerly owned, leased or operated by any Group Member or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

5.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. As of the date hereof, the representations and
warranties contained in the Acquisition Documentation are true and correct in
all material respects. There is no fact known to any Loan Party that would
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

5.19. Security Documents. (a) When executed and delivered, the Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein (other than Intellectual
Property which is not United States Intellectual Property and Vehicles) and
proceeds and products thereof. In the case of the Pledged Stock (other than the
Capital Stock of Outsourcing Project Subsidiaries which have Outsourcing Project
Indebtedness) described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the

 

50



--------------------------------------------------------------------------------

case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
5.19(a) in appropriate form are filed in the offices specified on Schedule
5.19(a), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.3 and in the
case of Pledged Stock consisting of the Capital Stock of Outsourcing Project
Subsidiaries which have Outsourcing Project Indebtedness, Liens securing the
Outsourcing Project Indebtedness of such Outsourcing Subsidiary).

 

(b) When executed and delivered, each of the Mortgages is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds and products thereof, and when the Mortgages are filed in the
offices specified on Schedule 5.19(b), each such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person, except for Liens permitted by
Section 8.3 which have priority as a matter of law, and subject to the Permitted
Title Encumbrances. Schedule 1.1 lists, as of the Closing Date, each parcel of
owned real property and each leasehold interest in real property located in the
United States and held by the Borrower or any of its Subsidiaries.

 

(c) When executed and delivered, each Intellectual Property Security Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Intellectual Property Collateral described therein and the proceeds and products
thereof. Upon the filing of (i) each Intellectual Property Security Agreement in
the appropriate indexes of the United States Patent and Trademark Office
relative to patents and trademarks, and the United States Copyright Office
relative to copyrights and mask works, together with provision for payment of
all requisite fees, and (ii) financing statements in appropriate form for filing
in the offices specified on Schedule 5.19(a), each Intellectual Property
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property Collateral and the proceeds and products thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person (except
Liens permitted by Section 8.3).

 

5.20. Solvency. Each Loan Party is, and after giving effect to the Acquisition
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be and will continue to be, Solvent.

 

5.21. Senior Indebtedness. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” of the Borrower under and as defined in the Senior
Subordinated Note Indenture. The obligations of each Guarantor under the
Guarantee and Collateral Agreement constitute “Senior Debt” of such Guarantor
under and as defined in the Senior Subordinated Note Indenture.

 

51



--------------------------------------------------------------------------------

5.22. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 (except
any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).

 

5.23. Certain Documents. The Borrower has delivered to the Administrative Agent
a complete and correct copy of the Related Agreements, including any amendments,
supplements or modifications with respect to any such Related Agreements.

 

SECTION 6. CONDITIONS PRECEDENT

 

6.1. Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on or prior to March 15, 2004, of the following conditions precedent:

 

(a) Credit Agreement; Guarantee and Collateral Agreement. The Lead Arranger
shall have received (i) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each Guarantor, (ii) Intellectual Property
Security Agreements executed by the Borrower and any applicable Guarantor and
(iii) an Acknowledgment and Consent in the form attached to the Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party.

 

(b) Acquisition, etc. The following transactions (collectively, the
“Transaction”) shall have been consummated, in each case on terms and conditions
reasonably satisfactory to the Lead Arranger, the Administrative Agent and the
Required Lenders:

 

(i) the Borrower shall have received at least $125,000,000 in gross proceeds
from the issuance of the Senior Subordinated Notes on terms and pursuant to
documentation satisfactory to the Lead Arranger and the Required Lenders and no
provision thereof shall have been waived, amended, supplemented or otherwise
modified without the prior written consent of the Lead Arranger, the
Administrative Agent and the Required Lenders.

 

(ii) The Lead Arranger shall have received satisfactory evidence that the Credit
Agreement dated March 4, 2003 between Itron, Inc., Wells Fargo Bank and the
other institutions party thereto (the “Existing Credit Facility”) shall be
terminated and all amounts thereunder shall be paid in full and satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith.

 

(iii) The SEI Acquisition shall have been consummated in accordance with the
Acquisition Documentation and all applicable requirements of law for aggregate
consideration not exceeding $255,000,000 pursuant to documentation

 

52



--------------------------------------------------------------------------------

in form and substance satisfactory to the Lead Arranger and the Required
Lenders, and no material provision thereof shall have been waived, amended,
supplemented or otherwise modified without the prior written consent of each of
the Lead Arranger, the Administrative Agent and the Required Lenders.

 

(iv) The capital and ownership structure of the Borrower and its Subsidiaries
after giving effect to the Transaction shall be as set forth in Schedule 4.15.

 

(c) Related Agreements. The Borrower shall have delivered to the Lead Arranger
complete, correct and conformed copies of the Acquisition Documentation and the
Senior Subordinated Notes Documentation.

 

(d) Financial Statements. The Lead Arranger shall have received and shall be
reasonably satisfied with the (i) audited consolidated financial statements,
including balance sheets and income and cash flow statements, of the Borrower
and its Subsidiaries and the Schlumberger Business for the 2000, 2001 and 2002
fiscal years, (ii) unaudited interim consolidated financial statements of the
Borrower and its Subsidiaries for each fiscal month and quarterly period ended
subsequent to the date of the latest applicable financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available, and (iii) unaudited interim consolidated financial statements of
the Schlumberger Business for each fiscal quarter ended subsequent to the date
of the latest applicable financial statements delivered pursuant to clause (i)
of this paragraph (as to which such financial statements are available) and such
financial statements shall not, in the reasonable judgment of the Lead Arranger,
the Administrative Agent or the Required Lenders, reflect any material adverse
change in the consolidated financial condition of the Borrower, as reflected in
the financial statements or projections contained in the Confidential
Information Memorandum.

 

(e) Pro Forma Financial Statements. The Lead Arranger shall have received and
shall be reasonably satisfied with consolidating pro forma balance sheets and
income statements of the Borrower: (i) as of September 30, 2003; and (ii) in
addition (a) as of the date of the most recent consolidated quarterly balance
sheet subsequent to September 30, 2003 with respect to the Schlumberger
Business; and (b) as of the date of the most recent monthly balance sheet
subsequent to September 30, 2003 with respect to the Borrower and its
Subsidiaries, in each case as required to be delivered pursuant to paragraph (d)
above, giving effect to the Transaction, and prepared in accordance with
Regulation S-X of the Securities Act of 1933. The most recent of such pro forma
financial statements delivered to the Lead Arranger on the Closing Date shall
show a pro forma Consolidated Leverage Ratio as of the Closing Date (calculated
in accordance with Regulation S-X of the Securities Act of 1933 and including
only those adjustments that the Lead Arranger agrees are acceptable) of not
greater than 4.25 : 1.00, based upon Consolidated EBITDA for the most recent
twelve-month operating period for which financial statements are available.

 

(f) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary, or in the discretion of the Lead Arranger,

 

53



--------------------------------------------------------------------------------

advisable in connection with the Acquisition, the continuing operations of the
Group Members and the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
Acquisition or the financing contemplated hereby.

 

(g) Lien Searches. The Lead Arranger shall have received the results of a recent
lien search in each of the jurisdictions where the Group Members are organized
and where assets of the Loan Parties are located or registered, and such search
shall reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 8.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Lead Arranger.

 

(h) Environmental Audit. The Lead Arranger shall have received an environmental
audit with respect to each of the real properties of the Borrower and its
Subsidiaries set forth in Schedule 6.1(h).

 

(i) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 

(j) Closing Certificate. The Lead Arranger shall have received (i) a certificate
of each Loan Party, dated the Closing Date, substantially in the form of Exhibit
C, with appropriate insertions and attachments including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization. The Lead Arranger shall also have received telephonic confirmation
from the Secretary of State or other applicable Governmental Authority of each
jurisdiction in which such Loan Party is organized certifying that such Loan
Party is duly organized and in good standing under the laws of such jurisdiction
on the Closing Date, together with a written confirmatory report in respect
thereof prepared by, or on behalf of, a filing service acceptable to the Lead
Arranger.

 

(k) Additional Certifications, Confirmations. The Lead Arranger shall have
received a long form good standing certificate for each Loan Party for each
jurisdiction in which such Loan Party is required to be qualified as a foreign
corporation, except where the failure to be so qualified would not have a
Material Adverse Effect, and telephonic confirmation from the Secretary of State
or other applicable Governmental Authority of each such jurisdiction on the
Closing Date as to the due qualification and continued good standing of each
such Loan Party as a foreign corporation or entity in such jurisdiction,
together with a written confirmatory report in respect thereof prepared by, or
on behalf of, a filing service acceptable to the Lead Arranger.

 

54



--------------------------------------------------------------------------------

(l) Legal Opinions. The Lead Arranger shall have received the following executed
legal opinions:

 

(i) the legal opinion of Perkins Coie LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F-1;

 

(ii) to the extent consented to by the relevant counsel, each legal opinion, if
any, delivered in connection with the Acquisition Agreement, accompanied by a
reliance letter in favor of the Agents and the Lenders; and

 

(iii) the legal opinion of local counsel in each of Minnesota and South Carolina
and of such other special and local counsel as may be required by the Lead
Arranger.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Lead Arranger may reasonably
require.

 

(m) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Lead Arranger to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

 

(o) Solvency Certificate. The Lead Arranger shall have received and shall be
reasonably satisfied with a solvency certificate of the chief financial officer
of the Loan Parties substantially in the form of Exhibit J, which shall document
the solvency of the Loan Parties after giving effect to the Acquisition and
other transactions contemplated hereby.

 

(p) Mortgages, etc.

 

(i) The Administrative Agent shall have received a Mortgage with respect to each
Mortgaged Property, executed and delivered by a duly authorized officer of each
party thereto.

 

(ii) If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have

 

55



--------------------------------------------------------------------------------

received, maps or plats of an as-built survey of the sites of the Mortgaged
Properties certified to the Administrative Agent and the Title Insurance Company
in a manner satisfactory to them, dated a date satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company, which maps or plats and the surveys on which they
are based shall be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1992, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following: (A)
the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if the site is
described as being on a filed map, a legend relating the survey to said map; and
(G) the flood zone designations, if any, in which the Mortgaged Properties are
located.

 

(iii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance in form and substance reasonably
acceptable to the Administrative Agent. Each such policy shall (A) be in an
amount equal to the fair market value of the Mortgaged Property, as reasonably
determined by the Administrative Agent; (B) be issued at ordinary rates; (C)
insure that the Mortgage insured thereby creates a valid first Lien on such
Mortgaged Property free and clear of all defects and encumbrances, except as
disclosed therein (the “Permitted Title Encumbrances”); (D) name the
Administrative Agent for the benefit of the Secured Parties as the insured
thereunder; (E) be in the form of ALTA Loan Policy - 1970 (Amended 10/17/70 and
10/17/84) (or equivalent policies); (F) contain such endorsements and
affirmative coverage as the Administrative Agent may reasonably request; and (G)
be issued by title companies satisfactory to the Administrative Agent (including
any such title companies acting as co-insurers or reinsurers, at the option of
the Administrative Agent). The Administrative Agent shall have received evidence
satisfactory to it that all premiums in respect of each such policy, all charges
for mortgage recording tax, and all related expenses, if any, have been paid
concurrently with the initial funding of the Loans.

 

(iv) If any Mortgaged Property is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under any Flood Act, the Administrative
Agent shall have received (A) a policy of flood insurance that (1) covers
Mortgaged Property, (2) is written in an amount not less than the

 

56



--------------------------------------------------------------------------------

outstanding principal amount of the indebtedness secured by a Mortgage that is
reasonably allocable to such Mortgaged Property or the maximum limit of coverage
made available with respect to the particular type of property under the
applicable Flood Act, whichever is less, and (3) has a term ending not later
than the maturity of the Indebtedness secured by such Mortgage and (B)
confirmation that the Borrower has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board.

 

(v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties.

 

(q) Insurance. The Lead Arranger shall have received insurance certificates
satisfying the requirements of Section 5.3 of the Guarantee and Collateral
Agreement.

 

(r) Miscellaneous. The Lead Arranger shall have received such other documents,
agreements, certificates and information as it shall reasonably request and the
Administrative Agent shall have received a copy of each document, agreement or
certificate delivered to the Lead Arranger pursuant to this Section 6.1.

 

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) No Default. No Default or Event of Default has occurred and is continuing
and, with respect to the initial funding of the Loans, would have occurred or
existed on the date of such funding if all of the covenants in Sections 7
(except Section 7.11) and 8 (except Sections 8.2, 8.3 and 8.7, in each case, to
the extent set forth on Schedule 6.2(a)) had been in effect from the Agreement
Execution Date and the words “on or after the Closing Date” had been deleted
from the preamble to Section 9;

 

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date after giving effect to the extensions of credit requested to be made
on such date; and

 

(c) Senior Debt. An officer of the Borrower shall certify in writing to the
Administrative Agent that the incurrence of Indebtedness represented by the
requested extensions of credit is permitted under the Senior Subordinated Note
Indenture and that the indebtedness so incurred will constitute Senior Debt and
Designated Senior Debt under and as defined in the Senior Subordinated Note
Indenture.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 

57



--------------------------------------------------------------------------------

6.3. Conditions to Effectiveness.

 

This Agreement shall not become effective until the satisfaction of the
following conditions precedent:

 

(a) The Lead Arranger shall have received this Agreement, or, in the case of the
Lenders, an Addendum, executed and delivered by each Agent, the Borrower and
each Person listed in Schedule 1.1A. In the event that any one or more Persons
have not executed and delivered an Addendum on the date scheduled to be the
Agreement Execution Date (each such Person being referred to herein as a
“Non-Executing Person”), the condition referred to in the preceding sentence of
this clause (a) shall nevertheless be deemed satisfied if on such date the
Borrower and the Administrative Agent shall have designated one or more Persons
(the “Designated Lenders”) to assume, in the aggregate, all of the Commitments
that would have been held by the Non-Executing Persons (subject to each such
Designated Lender’s consent and its execution and delivery of an Addendum).

 

(b) The Lead Arranger shall have received the legal opinion of Perkins Coie LLP,
counsel to the Borrower and its Subsidiaries in a form reasonably acceptable to
the Lead Arranger.

 

SECTION 7. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (unless such Letter of Credit has been
cash collateralized in accordance with Section 11.14) or any Loan or other
amount is owing to any Lender or Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

 

7.1. Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

58



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

7.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except as specified in such certificate and (ii) in the case
of quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and, if applicable, for determining the Applicable Margins and
Commitment Fee Rate, and (y) to the extent not previously disclosed to the
Administrative Agent, a listing of any Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated quarterly budget
for the following fiscal year (including, on a quarterly basis, (i) projected
consolidated balance sheets of the Borrower and its Subsidiaries through the end
of the following fiscal year, the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto and (ii) projected
compliance with each of the financial covenants set forth in Section 8.1), and,
as soon as available, significant revisions approved by the senior management of
the Borrower, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

59



--------------------------------------------------------------------------------

(d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower, a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, as compared to the portion of the
Projections covering such periods and to the comparable periods of the previous
year;

 

(e) no later than 10 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Subordinated Note Indenture or the
Acquisition Documentation;

 

(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC; and

 

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (including taxes, assessments and governmental
changes or levies imposed upon it or upon its income or profits or in respect of
its property), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.

 

7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except the existence of
Subsidiaries who are liquidated in accordance with Section 8.4(b) and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 8.4 and except, in the case of clause
(ii) above, to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

7.5. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar

 

60



--------------------------------------------------------------------------------

businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for corporations similarly situated in the industry.

 

7.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable notice, unless an Event of Default has occurred or is continuing in
which case no such notice shall be required, permit representatives of the
Administrative Agent and of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.

 

7.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default that is known to any
Responsible Officer of the Borrower;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure by the Borrower or any
Commonly Controlled Entity to make any required contribution to a Single
Employer Plan or Multiemployer Plan, the creation of any Lien in favor of the
PBGC or a Plan on the assets of any Group Member or any Commonly Controlled
Entity, or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or the Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; and

 

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

7.8. Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

7.9. Maintenance of Intellectual Property. With respect to all Intellectual
Property that is material to the business of any Group Member:

 

(a) Take all necessary steps before the Patent and Trademark Office, the
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to prosecute or maintain, as applicable, in a
commercially reasonable manner, each application and registration of all
material patents, trademarks, copyrights and mask works (excluding provisional
patent applications), including paying all fees and filing of renewals,
affidavits of use, affidavits of incontestability and opposition, and
interference and cancellation proceedings.

 

(b) Use proper statutory notice in connection with its use of all material
trademarks, copyrights and mask works; maintain consistent standards of quality
in its manufacture of products sold under all material trademarks or provision
of services in connection with all material trademarks; and take all
commercially reasonable steps necessary to protect the secrecy and validity
under applicable law of all material trade secrets.

 

7.10. Interest Rate Protection. In the case of the Borrower, within 90 days
after the Closing Date, enter into, and thereafter maintain, Hedge Agreements to
the extent necessary to provide that at least 50% of the aggregate principal
amount of Consolidated Total Debt is subject to either a fixed interest rate or
interest rate protection for a period of not less than three years, which Hedge
Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.

 

7.11. Additional Collateral, etc. (a) With respect to any property acquired,
created, or developed (including the filing of any applications for the
registration or issuance of any Intellectual Property) after the Closing Date by
any Group Member (other than (x) any property described in paragraph (b), (c),
(d) or (e) below, (y) any property subject to a Lien expressly permitted by
Section 8.3(g) and (z) property acquired by any Excluded Foreign Subsidiary, a
Tax Excluded Foreign Subsidiary or an Outsourcing Project Subsidiary or
consisting of the Capital Stock of any Outsourcing Project Subsidiary described
in clause (a) of

 

62



--------------------------------------------------------------------------------

the definition thereof) as to which the Administrative Agent, for the benefit of
the Lenders, does not have a perfected Lien, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent. If such
property is Intellectual Property, the actions specified in this Section 7.11(a)
will be deemed promptly completed if completed within forty-five Business Days
of the last day of the fiscal quarter in which such filing occurs.

 

(b) With respect to any fee interest (or leasehold interest, to the extent such
leasehold interest is created under a triple net ground lease or similar
transaction) in any real property having a value (together with improvements
thereof) of at least $1,000,000 acquired after the Closing Date by any Group
Member (other than (x) any such real property subject to a Lien expressly
permitted by Section 8.3(g) and (z) real property acquired by any Excluded
Foreign Subsidiary, a Tax Excluded Foreign Subsidiary or an Outsourcing Project
Subsidiary that has Outsourcing Project Indebtedness), promptly (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such real property, (ii) if requested
by the Administrative Agent, provide the Secured Parties with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof (to the extent required by the Administrative Agent), together
with a surveyor’s certificate and (y) any consents or estoppels reasonably
deemed necessary or advisable by the Administrative Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent, (iii) appraisals with respect to such
real property reasonably requested by the Administrative Agent in accordance
with applicable laws and regulations and (iv) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary, a Tax Excluded Foreign Subsidiary or an Outsourcing Project
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary or any existing
Outsourcing Project Subsidiary that ceases to have Outsourcing Project
Indebtedness), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any Group Member, (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, (B)
to take such actions necessary or advisable to grant to the

 

63



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d) With respect to any new Tax Excluded Foreign Subsidiary (which is not an
Excluded Foreign Subsidiary) created or acquired after the Closing Date by any
Group Member (other than by any Group Member that is an Tax Excluded Foreign
Subsidiary), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any such Group Member
(provided that in no event shall more than 65% of the total outstanding Capital
Stock of any new Tax Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, as the case
may be, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

7.12. Further Assurances. From time to time from and after the Closing Date,
execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates or documents, and take all such actions, as the
Administrative Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Administrative Agent and
the Lenders with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any Subsidiary which
may be deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

SECTION 8. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, on and after the Closing Date, so long as the
Commitments remain in effect, any Letter of

 

64



--------------------------------------------------------------------------------

Credit remains outstanding (unless such Letter of Credit has been cash
collateralized in accordance with Section 11.14) or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

 

8.1. Financial Condition Covenants. (a) Consolidated Leverage Ratio. Commencing
with the last day of the first full fiscal quarter commencing after the Closing
Date, permit the Consolidated Leverage Ratio as at the last day of any period of
four consecutive fiscal quarters of the Borrower ending with any fiscal quarter
set forth below to exceed the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Consolidated
Leverage Ratio


--------------------------------------------------------------------------------

March 31, 2004

   4.25:1.00

June 30, 2004

   4.25:1.00

September 30, 2004

   4.25:1.00

December 31, 2004

   3.75:1.00

March 31, 2005

   3.30:1.00

June 30, 2005

   3.25:1.00

September 30, 2005

   3.00:1.00

December 31, 2005

   3.00:1.00

March 31, 2006

   3.00:1.00

June 30, 2006

   3.00:1.00

September 30, 2006

   2.50:1.00

December 31, 2006

   2.50:1.00

March 31, 2007

   2.50:1.00

June 30, 2007

   2.50:1.00

September 30, 2007

   2.50:1.00

December 31, 2007

   2.50:1.00

March 31, 2008

   2.50:1.00

June 30, 2008

   2.50:1.00

September 30, 2008

   2.50:1.00

December 31, 2008

   2.50:1.00

March 31, 2009

   2.50:1.00

June 30, 2009

   2.50:1.00

September 30, 2009

   2.50:1.00

December 31, 2009

   2.50:1.00

March 31, 2010

   2.50:1.00

June 30, 2010

   2.50:1.00

September 30, 2010

   2.50:1.00

December 31, 2010

   2.50:1.00

 

65



--------------------------------------------------------------------------------

(b) Consolidated Senior Debt Ratio. Commencing with the last day of the first
full fiscal quarter commencing after the Closing Date, permit the Consolidated
Senior Debt Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower ending with any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Consolidated
Senior Debt Ratio


--------------------------------------------------------------------------------

March 31, 2004

   2.55:1.00

June 30, 2004

   2.50:1.00

September 30, 2004

   2.35:1.00

December 31, 2004

   2.05:1.00

March 31, 2005

   1.90:1.00

June 30, 2005

   1.75:1.00

September 30, 2005

   1.65:1.00

December 31, 2005

   1.50:1.00

March 31, 2006

   1.50:1.00

June 30, 2006

   1.50:1.00

September 30, 2006

   1.25:1.00

December 31, 2006

   1.25:1.00

March 31, 2007

   1.25:1.00

June 30, 2007

   1.25:1.00

September 30, 2007

   1.25:1.00

December 31, 2007

   1.25:1.00

March 31, 2008

   1.25:1.00

June 30, 2008

   1.25:1.00

September 30, 2008

   1.25:1.00

December 31, 2008

   1.25:1.00

March 31, 2009

   1.25:1.00

June 30, 2009

   1.25:1.00

September 30, 2009

   1.25:1.00

December 31, 2009

   1.25:1.00

March 31, 2010

   1.25:1.00

June 30, 2010

   1.25:1.00

September 30, 2010

   1.25:1.00

December 31, 2010

   1.25:1.00

 

66



--------------------------------------------------------------------------------

(c) Consolidated Interest Coverage Ratio. Commencing with the last day of the
first full fiscal quarter commencing after the Closing Date, permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower ending with any fiscal quarter set forth below to be
less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Consolidated Interest
Coverage Ratio


--------------------------------------------------------------------------------

March 31, 2004

   3.10:1.00

June 30, 2004

   3.20:1.00

September 30, 2004

   3.25:1.00

December 31, 2004

   3.35:1.00

March 31, 2005

   3.35:1.00

June 30, 2005

   3.55:1.00

September 30, 2005

   3.55:1.00

December 31, 2005

   3.75:1.00

March 31, 2006

   3.75:1.00

June 30, 2006

   3.75:1.00

September 30, 2006

   4.00:1.00

December 31, 2006

   4.00:1.00

March 31, 2007

   4.00:1.00

June 30, 2007

   4.00:1.00

September 30, 2007

   4.00:1.00

December 31, 2007

   4.00:1.00

March 31, 2008

   4.00:1.00

June 30, 2008

   4.00:1.00

September 30, 2008

   4.00:1.00

December 31, 2008

   4.00:1.00

March 31, 2009

   4.00:1.00

June 30, 2009

   4.00:1.00

September 30, 2009

   4.00:1.00

December 31, 2009

   4.00:1.00

March 31, 2010

   4.00:1.00

June 30, 2010

   4.00:1.00

September 30, 2010

   4.00:1.00

December 31, 2010

   4.00:1.00

 

67



--------------------------------------------------------------------------------

(d) Consolidated Fixed Charge Coverage Ratio. Commencing with the last day of
the first full fiscal quarter commencing after the Closing Date, permit the
Consolidated Fixed Charge Coverage Ratio for any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
to be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Consolidated Fixed Charge
Coverage Ratio


--------------------------------------------------------------------------------

March 31, 2004

   1.25:1.00

June 30, 2004

   1.25:1.00

September 30, 2004

   1.25:1.00

December 31, 2004

   1.25:1.00

March 31, 2005

   1.25:1.00

June 30, 2005

   1.25:1.00

September 30, 2005

   1.25:1.00

December 31, 2005

   1.25:1.00

March 31, 2006

   1.25:1.00

June 30, 2006

   1.25:1.00

September 30, 2006

   1.25:1.00

December 31, 2006

   1.25:1.00

March 31, 2007

   1.25:1.00

June 30, 2007

   1.25:1.00

September 30, 2007

   1.25:1.00

December 31, 2007

   1.25:1.00

March 31, 2008

   1.25:1.00

June 30, 2008

   1.25:1.00

September 30, 2008

   1.25:1.00

December 31, 2008

   1.25:1.00

March 31, 2009

   1.25:1.00

June 30, 2009

   1.25:1.00

September 30, 2009

   1.25:1.00

December 31, 2009

   1.25:1.00

March 31, 2010

   1.25:1.00

June 30, 2010

   1.25:1.00

September 30, 2010

   1.25:1.00

December 31, 2010

   1.25:1.00

 

8.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary, (iii) of any
Foreign Subsidiary to any Foreign Subsidiary, (iv) subject to Section 8.8(h), of
any Foreign Subsidiary to the Borrower or any Wholly Owned Subsidiary Guarantor
and (v) subject to Section 8.8(i), of any Outsourcing Project Subsidiary to the
Borrower or any Wholly Owned Subsidiary Guarantor;

 

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower, any Wholly
Owned Subsidiary Guarantor and, subject to Section 8.8(h), of any Foreign
Subsidiary;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.3(g) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding;

 

(f) (i) Indebtedness of the Borrower in respect of the Senior Subordinated Notes
in an aggregate principal amount not to exceed $125,000,000 and any refinancings
thereof if (x) such refinancing Indebtedness does not increase the principal
amount thereof and is issued on terms and conditions reasonably satisfactory to
the Syndication

 

68



--------------------------------------------------------------------------------

Agent (including a maturity date not earlier than the maturity date of the
Senior Subordinated Notes and subordination terms at least as favorable to the
Agents and the Lenders as the subordination terms in the Senior Subordinated
Notes) and (y) no Default or Event of Default has occurred and is continuing at
the time of issuance thereof, and (ii) Guarantee Obligations of any Guarantor in
respect of such Indebtedness, provided that such Guarantee Obligations are
subordinated to the same extent as the obligations of the Borrower in respect of
the Senior Subordinated Notes;

 

(g) Hedge Agreements permitted under Section 8.12;

 

(h) (i) Outsourcing Project Indebtedness incurred to finance the acquisition,
construction or operation of Outsourcing Project Assets and any refinancings
thereof if (x) such refinancing Indebtedness does not increase the principal
amount thereof and is issued on terms and conditions reasonably satisfactory to
the Syndication Agent (including a maturity date not earlier than the maturity
date of the Outsourcing Project Indebtedness being refinanced) and (y) no
Default or Event of Default has occurred and is continuing at the time of
issuance thereof, in aggregate principal amount not to exceed, together with all
other Indebtedness incurred pursuant to this paragraph (h), $50,000,000 at any
one time outstanding and (ii) Outsourcing Project Guarantees in respect of such
Outsourcing Project Indebtedness;

 

(i) unsecured subordinated Indebtedness of the Borrower in an aggregate amount
not exceeding $100,000,000 at any one time outstanding and the unsecured
guarantee by any Guarantor hereunder of the Borrower’s obligations thereunder;
provided that (1) the proceeds thereof are used either (i) to repay the
Obligations hereunder or (ii) to consummate Investments permitted by Section
8.8(m) and (2) (a) no part of the principal part of such Indebtedness shall have
a maturity date earlier than the final maturity of the Loans hereunder, (b)
after giving effect to the incurrence of any such Indebtedness on a pro forma
basis, as if such incurrence of Indebtedness had occurred on the first day of
the twelve month period ending on the last day of the Borrower’s then most
recently completed fiscal quarter, the Borrower and its Subsidiaries would have
been in compliance with all the financial covenants set forth in Section 8.1 and
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect setting forth in reasonable
detail the computations necessary to determine such compliance, (c) at the time
of the incurrence of such Indebtedness and after giving effect thereto, no
Default or Event of Default shall exist or be continuing and (d) the
documentation governing such Indebtedness contains customary market terms
(including subordination terms reasonably acceptable to the Administrative Agent
and the Syndication Agent); and

 

(j) additional unsecured Indebtedness of the Borrower or any Guarantors in an
aggregate principal amount (for the Borrower and all Guarantors) not to exceed
$10,000,000 at any one time outstanding and Guarantee Obligations of any
Guarantor in respect of such Indebtedness.

 

69



--------------------------------------------------------------------------------

8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings, provided that, as of any date of determination, no
foreclosure is reasonably likely to occur within 30 days of such date by the
lien claimant;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, so long as the aggregate amount of deposits at any
one time securing appeal bonds does not exceed $10,000,000;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 8.3(f), securing
Indebtedness permitted by Section 8.2(d), operating leases which have been
incurred in the ordinary course of business or inventory on consignment to the
Borrower or its Subsidiaries, provided that no such Lien is spread to cover any
additional property (other than proceeds of the original property) after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (together with the proceeds of such original property) and
(iii) the amount of Indebtedness secured thereby is not increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

70



--------------------------------------------------------------------------------

(j) Liens on the Outsourcing Project Assets of an Outsourcing Project Subsidiary
securing the Outsourcing Project Indebtedness of such Outsourcing Project
Subsidiary permitted by Section 8.2(h); and

 

(k) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $2,500,000 at any one time.

 

8.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

 

(a) any Solvent Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation) or, subject to Section 8.8(h), with or into any Foreign
Subsidiary;

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Wholly Owned
Subsidiary Guarantor or, subject to Section 8.8(h), any Foreign Subsidiary; and

 

(c) any Subsidiary of the Borrower may Dispose of any or all of its assets in a
Disposition permitted by Section 8.5.

 

8.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 8.4(b);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor;

 

(e) the license (or sublicense) of Intellectual Property in the ordinary course
of business;

 

(f) Dispositions consisting of Investments permitted by 8.8(i); and

 

(g) the Disposition of other property having a fair market value not to exceed
$15,000,000 in the aggregate for any fiscal year of the Borrower.

 

71



--------------------------------------------------------------------------------

8.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property, the Borrower or any Subsidiary
(collectively, “Restricted Payments”), except that:

 

(i) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

 

(ii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may purchase common stock or
common stock options from present or former officers or employees of any Group
Member upon the death, disability or termination of employment of such officer
or employee, provided, that the aggregate amount of payments under this clause
(ii) (net of any proceeds received by the Borrower after the Agreement Execution
Date in connection with resales of any common stock or common stock options so
purchased) shall not exceed $1,000,000 per fiscal year; provided that any such
amount not expended in a particular fiscal year may be carried over for
expenditure into any succeeding fiscal year so long as the aggregate amount
expended in any one fiscal year pursuant to this Section 8.6(ii) does not exceed
$3,000,000; and

 

(iii) the Borrower may purchase common stock or common stock options from
shareholders who are not present or former officers or employees of any Group
Member, so long as (x) the aggregate amount of payments under this clause (iii)
do not exceed $5,000,000 plus, on a cumulative basis, commencing with fiscal
year 2005, 25% of the aggregate Borrower ECF Amounts as of the date of such
purchase and (y) no Default or Event of Default has occurred and is continuing
or would result therefrom.

 

8.7. Capital Expenditures. Make or commit to make any Capital Expenditure,
except (a) Capital Expenditures of the Borrower and its Subsidiaries in the
ordinary course of business not exceeding $35,000,000 with respect to fiscal
year 2004 and, with respect to any fiscal year thereafter, an amount equal to 6%
of budgeted revenue for such fiscal year, as approved by the board of directors
of the Borrower and by the Administrative Agent; provided, that (i) up to 25% of
any such amount referred to above, if not so expended in the fiscal year for
which it is permitted, may be carried over for expenditure in the next
succeeding fiscal year and (ii) Capital Expenditures made pursuant to this
clause (a) during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to subclause (i)
above and (b) Capital Expenditures made with the proceeds of any Reinvestment
Deferred Amount.

 

8.8. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes,

 

72



--------------------------------------------------------------------------------

debentures or other debt securities of, or any assets constituting a business
unit of, or make any other investment in, any Person (all of the foregoing,
“Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business (including
extensions of trade credit on extended terms in the ordinary course of
business);

 

(b) Investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 8.2;

 

(d) loans and advances to employees of any Group Member of the Borrower in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $1,000,000
at any one time outstanding;

 

(e) the Acquisition;

 

(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

 

(g) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such Investment, is a Wholly Owned Subsidiary Guarantor;

 

(h) intercompany Investments by the Borrower or any of its Subsidiaries in any
Person, that, prior to such Investment, is a Foreign Subsidiary (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Foreign Subsidiary, loans made to any such Foreign Subsidiary and
Investments resulting from mergers with or sales of assets to any such Foreign
Subsidiary) in an aggregate amount (valued at cost) not to exceed $15,000,000
during the term of this Agreement;

 

(i) intercompany Investments in cash and other property by the Borrower or any
of its Subsidiaries in any Person, that, prior to such Investment, is an
Outsourcing Project Subsidiary so long as the aggregate amount of such
Investments does not exceed $25,000,000, net of recoveries and distributions
received in cash thereon by any Loan Party, at any time outstanding;

 

(j) Investments consisting of promissory notes and other deferred payment
obligations delivered as the purchase consideration for a Disposition permitted
by Section 8.5, so long as such notes and deferred payment obligations (i)
comprise less than 20% of the aggregate purchase consideration for such
Disposition and (ii) do not exceed $5,000,000 in the aggregate, net of
recoveries and distributions received in cash thereon by any Loan Party, at any
time outstanding;

 

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers;

 

73



--------------------------------------------------------------------------------

(l) Investments in companies engaged in related businesses in an aggregate
amount not to exceed $5,000,000, net of recoveries and distributions received in
cash thereon by any Loan Party, at any one time outstanding; and

 

(m) the acquisition by the Borrower or any other Loan Party, of any Person or of
substantially all the assets of a business or line of business, in each case, as
a going concern, if:

 

(i) such Person or going concern is engaged only in a business permitted by
Section 8.16;

 

(ii) the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer demonstrating in reasonable detail pro forma compliance with
the covenants set forth in Section 8.1, based upon the most recent 12-month
period for which financial statements are available and after giving effect to
such acquisition, the financing thereof and all related transactions as if
completed on the first day of such period;

 

(iii) no Default or Event of Default exists at the time such acquisition is
agreed upon or made or would result therefrom;

 

(iv) the provisions of Section 7.11 are complied with in respect of such
acquisition; and

 

(v) the aggregate amount of all consideration paid, delivered or promised in
connection with all such acquisitions (other than the Acquisition) at any time
after the Agreement Execution Date does not exceed $75,000,000 and the aggregate
amount of cash consideration for any single acquisition, or series of related
acquisitions, does not exceed $10,000,000.

 

8.9. Optional Payments and Modifications of Certain Debt Instruments. (a) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the Senior Subordinated Notes except for refinancings thereof
expressly permitted by Section 8.2(f);

 

(b) make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Outsourcing Project Indebtedness, except if
no Default or Event of Default shall have occurred and be continuing or would
result therefrom;

 

(c) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or any Indebtedness expressly permitted by Section
8.2(f) which refinances such Senior Subordinated Notes (other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon and (ii) does not
involve the payment of a consent fee); or

 

74



--------------------------------------------------------------------------------

(d) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Debt” (or any other
defined term having a similar purpose) for the purposes of the Senior
Subordinated Note Indenture.

 

8.10. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary Guarantor) unless (1)
such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate or (2) such transaction is with an Excluded Foreign Subsidiary or an
Outsourcing Project Subsidiary and is otherwise expressly permitted under this
Agreement.

 

8.11. Sales and Leasebacks. Enter into any arrangement or series of arrangements
which generate, either individually or in the aggregate, gross cash proceeds to
the Borrower and its Subsidiaries in excess of $20,000,000 with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.

 

8.12. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock or
the Senior Subordinated Notes or any Indebtedness expressly permitted by Section
8.2(f) which refinances such Senior Subordinated Notes) and (b) Hedge Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.

 

8.13. Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

 

8.14. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby and the proceeds thereof), (c) solely as to restrictions on
Liens securing liabilities other than the Obligations, the Senior Subordinated
Notes Documentation and (d) any Outsourcing Project Debt Documentation (in which
case any prohibition or limitation shall only be effective against the
Outsourcing Project Assets financed thereby).

 

75



--------------------------------------------------------------------------------

8.15. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except (as to clauses (a), (b) and (c)) for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (iii) any restrictions existing under the Senior
Subordinated Notes Documentation and (iv) any restrictions with respect to an
Outsourcing Project Subsidiary pursuant to the applicable Outsourcing Project
Debt Documentation.

 

8.16. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Acquisition) or that are reasonably related thereto.

 

8.17. Amendments to Acquisition Documents. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses furnished to the Borrower or any of its Subsidiaries
pursuant to the Acquisition Documentation such that after giving effect thereto
such indemnities or licenses shall be materially less favorable to the interests
of the Loan Parties or the Lenders with respect thereto or (b) otherwise amend,
supplement or otherwise modify the terms and conditions of the Acquisition
Documentation or any such other documents, except for any such amendment,
supplement or modification that (i) becomes effective after the Closing Date and
(ii) would not reasonably be expected to have a Material Adverse Effect.

 

8.18. Intellectual Property. Except as would not reasonably be expected to have
a Material Adverse Effect: (a) do any act or omit to do any act whereby any
material Intellectual Property may become invalidated, diluted, abandoned, or
dedicated to the public domain, or whereby the remedies available against
potential infringers may become weakened, or (b) register or cause to be
registered with the United States Copyright Office any copyright registration
with respect to any material proprietary software of any Group Member or with
respect to any other material property of a Group Member that is subject to
registration with the United States Copyright Office.

 

SECTION 9. EVENTS OF DEFAULT

 

If, on or after the Closing Date, any of the following events shall occur and be
continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

76



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect to the
Borrower only), Section 7.7(a) or Section 8 of this Agreement or Sections 5.5
and 5.7(b) of the Guarantee and Collateral Agreement or (ii) an “Event of
Default” under and as defined in any Mortgage shall have occurred and be
continuing; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e) any Group Member (i) defaults in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) defaults in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
defaults in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to (A)
Indebtedness (other than Outsourcing Project Indebtedness but including any
Outsourcing Project Guarantee) the outstanding principal amount of which exceeds
in the aggregate $5,000,000 or, with respect to Outsourcing Project
Indebtedness, $25,000,000 or (B) Outsourcing Project Indebtedness if the
Borrower would not have been in compliance with the covenants set forth in
Section 8.1 as of the last day of the most recent fiscal quarter for which
financial statements are available if Consolidated EBITDA for the twelve month
period ended on such day were calculated to exclude any income of such Group
Member from Consolidated Net Income; or

 

77



--------------------------------------------------------------------------------

(f) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, other than
a prohibited transaction for which an exemption is available and all the
conditions for which are satisfied, (ii) any “accumulated funding deficiency”
(as defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Group Member or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) any Group Member or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Required Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, in the good faith judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (to the extent not covered by insurance
as

 

78



--------------------------------------------------------------------------------

to which the relevant insurance company has acknowledged coverage) of $5,000,000
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed (by agreement or otherwise) or bonded pending appeal within
30 days from the entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
and solely with respect to any Lien, the enforceability and priority of such
Lien shall not have been reestablished, reinstated and in full force and effect
within 10 days of such cessation; or

 

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of the Borrower; (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors; or (iii)
a Specified Change of Control shall occur; or

 

(l) the Senior Subordinated Notes, or any Indebtedness expressly permitted by
Section 8.2(f) which refinances such Senior Subordinated Notes, or the
guarantees thereof shall cease, for any reason, to be validly subordinated to
the Obligations or the obligations of the Guarantors under the Guarantee and
Collateral Agreement, as the case may be, as provided in the Senior Subordinated
Note Indenture, or any Loan Party, any Affiliate of any Loan Party, the trustee
in respect of the Senior Subordinated Notes or the holders of at least 25% in
aggregate principal amount of the Senior Subordinated Notes shall so assert; or

 

(m) the Borrower becomes unconditionally obligated to make payment under one or
more Outsourcing Project Guarantees in an amount in excess of the amount which
the Borrower would then be permitted to invest in such Outsourcing Project
Subsidiary pursuant to Section 8.8(i);

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower

 

79



--------------------------------------------------------------------------------

declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 10. THE AGENTS

 

10.1. Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

 

10.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found

 

80



--------------------------------------------------------------------------------

by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

10.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees,

 

81



--------------------------------------------------------------------------------

agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

10.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

 

10.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

82



--------------------------------------------------------------------------------

10.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9(a) or Section 9(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

 

10.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

 

10.11. The Lead Arranger. The Lead Arranger, in its capacity as such, shall have
no duties or responsibilities, and shall incur no liability, under this
Agreement and other Loan Documents.

 

10.12. Withholding Tax. (a) To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the forms or other
documentation required by Section 4.10(e) are not delivered to the
Administrative Agent, then the Administrative Agent may withhold from any
interest payment to any Lender not providing such forms or other documentation,
the maximum amount of the applicable withholding tax.

 

(b) If the Internal Revenue Service or any authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative

 

83



--------------------------------------------------------------------------------

Agent of a change of circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out-of-pocket expenses; provided that no Lender shall be liable
for the payment of any portion of such amounts that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from the Administrative Agent’s gross negligence or
willful misconduct. Nothing in this Section 10.12 reduces or eliminates the
Borrower’s obligations under Section 4.10.

 

SECTION 11. MISCELLANEOUS

 

11.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, or permit any Interest
Period with a duration longer than 6 months, in each case without the written
consent of each Lender directly affected thereby; (ii) eliminate or reduce the
voting rights of any Lender under this Section 11.1 without the written consent
of such Lender; (iii) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders; (iv) amend, modify or waive any condition precedent to any extension of
credit under the Revolving Facility set forth in Section 6.2 (including in
connection with any waiver of an existing Default or Event of Default) without
the written consent of the Majority Facility Lenders with respect to the
Revolving Facility; (v) amend, modify or waive any provision of Section 4.8
without the written consent of the Majority Facility Lenders in respect of each
Facility adversely affected thereby; (vi) reduce the amount of Net Cash Proceeds
or Excess Cash Flow required to be applied to prepay Loans under

 

84



--------------------------------------------------------------------------------

this Agreement without the written consent of the Majority Facility Lenders with
respect to each Facility; (vii) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (viii) amend, modify or
waive any provision of Section 10 without the written consent of each Agent
adversely affected thereby; (ix) amend, modify or waive any provision of Section
3.3 or 3.4 without the written consent of the Swingline Lender; or (x) amend,
modify or waive any provision of Sections 3.7 to 3.14 without the written
consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

Notwithstanding clauses (ii), (iii), (v), (vi) and (vii) in the foregoing
paragraph, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Arranger, the Administrative Agent
and the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders; provided,
that no such amendment shall permit the Additional Extensions of Credit to share
ratably with or with preference to the Term Loans in the application of
mandatory prepayments without the consent of the Majority Facility Lenders under
each Facility (other than the Revolving Facility) or otherwise to share ratably
with or with preference to the Revolving Extensions of Credit without the
consent of the Majority Facility Lenders under the Revolving Facility.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Arranger, the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Tranche B Term Loans (“Refinanced Term
Loans”) with a replacement “B” term loan tranche hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (c) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.

 

85



--------------------------------------------------------------------------------

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case the Borrower and the Agents, and as set forth
in an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

The Borrower:

 

Itron, Inc.

   

2818 North Sullivan Road

   

Spokane, WA 99216

   

Attention: Chief Financial Officer

   

Telecopy: (509) 891-3334

   

Telephone: (509) 891-3488

with a copy to:

 

Itron, Inc.

   

2818 North Sullivan Road

   

Spokane, WA 99216

   

Attention: Corporate Secretary

   

Telecopy: (509) 891-3334

   

Telephone: (509) 891-3272

   

and

   

Perkins Coie LLP

   

1201 Third Avenue, 48th flr.

   

Seattle, WA 98101-3099

   

Attention: James D. Gradel

   

Telecopy: (206) 359-8401

   

Telephone: (206) 359-9401

The Lead Arranger

   

and Syndication Agent:

 

Bear Stearns Corporate Lending Inc.

   

383 Madison Avenue

   

New York, NY 10179

   

Attention: Kevin Cullen

   

Telecopy: (212) 272-9184

   

Telephone: (212) 272-5724

with a copy to:

 

Latham & Watkins LLP

   

885 Third Avenue

   

New York, NY 10022

   

Attention: Melissa Alwang

   

Telecopy: (212) 751-4864

   

Telephone: (212) 906-1706

 

86



--------------------------------------------------------------------------------

The Administrative Agent:

 

Wells Fargo Bank

   

Inland Northwest RCBO

   

Mac#6773-030

   

221 N. Wall, Suite 310

   

Spokane, WA 99201

   

Attention: Tom Beil

   

Telecopy: (509) 363-6875

   

Telephone: (509) 363-6860

 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender and provided further that any notices or deliveries
required to be given to all the Lenders hereunder may be effected by delivery of
notice to the Administrative Agent as provided above, followed by a distribution
of such notice by the Administrative Agent to the Lenders through IntraLinks (or
any similar electronic system customarily used by financial institutions), to
the extent such system is being used by the Administrative Agent, it being
understood that the Administrative Agent shall bear no responsibility for any
failure of any Lender to receive any such notice or delivery and the Borrower
shall remain responsible therefore. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to such
Agent and filing and recording fees and expenses, with statements with

 

87



--------------------------------------------------------------------------------

respect to the foregoing to be submitted to the Borrower prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as such Agent
shall deem appropriate (provided that fees and expenses of counsel to the Agents
shall be limited to the fees and expenses of a single primary counsel and of
such other local and specialist counsel as the Agents may require), (b) to pay
or reimburse each Lender and Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to such Agent, (c) to pay,
indemnify, and hold each Lender and Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other taxes, if any, that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties or the unauthorized
use by Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee, except to the
extent that the violation of, noncompliance with or liability under, any
Environmental Law was caused by the Indemnitee after the Indemnitee obtained
possession of the applicable property of any Group Member. All amounts due under
this Section 11.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 11.5 shall
be submitted at the address of the Borrower set forth in Section 11.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 11.5
shall survive repayment of the Loans and all other amounts payable hereunder.

 

88



--------------------------------------------------------------------------------

11.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required (x)
with respect to an assignment of funded Term Loans, (y) for an assignment to a
Lender, an affiliate of a Lender, an Approved Fund, or (z) if an Event of
Default has occurred and is continuing, any other Person; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender or
Approved Fund managed or advised by the same investment advisor as such Lender
(or by an Affiliate of such investment advisor) immediately prior to giving
effect to such assignment, except in the case of an assignment of a Revolving
Commitment to an Assignee that does not already have a Revolving Commitment.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

(B) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

 

89



--------------------------------------------------------------------------------

(C) in the case of an assignment to a CLO of the assigning Lender, the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents so long
as the assigning Lender remains as a Lender, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such CLO; and

 

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; except that no such assignment and processing fee
shall be payable in connection with an Assignment by the Lead Arranger or any of
its affiliates and only one such fee shall be payable for multiple
contemporaneous assignments to or from Approved Funds of a single Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any

 

90



--------------------------------------------------------------------------------

written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall (x) accept such Assignment and Assumption and
record the information contained therein in the Register and (y) deliver a copy
of such Assignment and Acceptance to the Syndication Agent. No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 or 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 11.7(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10 unless such Participant complies with Section
4.10(e).

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

91



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

11.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefited Lender”) shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
9(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

92



--------------------------------------------------------------------------------

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents. The Commitments supersede all prior commitments and obligations to
make loans or otherwise extend credit delivered to the Borrower at any time
prior to the Agreement Execution Date by any Agent or Lender or any of their
Affiliates. The agreements of the Borrower contained in the fee letter
agreement, dated July 15, 2003, survive the execution and delivery of this
Agreement and the funding of the Term Loans.

 

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
located in the County of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts,
agrees not to commence any such action or proceeding relating to this Agreement
and the other Loan Documents other than in such courts, except to the extent
mandated by applicable law, and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

93



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of any
other Person to sue in any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

11.13. Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below. In furtherance of the foregoing,
upon request of the Borrower, the Administrative Agent shall (without notice to
or vote or consent of any Lender, or any affiliate of any Lender that is a party
to any Specified Hedge Agreement) take such actions as shall be required to
release (1) the guarantee obligations of an Outsourcing Project Subsidiary under
the Guaranty and Collateral Agreement in connection with the incurrence of
Outsourcing Project Indebtedness by such Outsourcing Project Subsidiary and (2)
the Administrative Agent’s security interest in (i) any Collateral being
Disposed of in a Disposition of Property permitted by the Loan Documents and
(ii) any Outsourcing Project Assets in connection with the creation and
perfection of any Lien thereon permitted by Section 8.3(j), to secure
Outsourcing Project Indebtedness, in each case under clause (1) and (2), to the
extent necessary to permit consummation of such Disposition or the incurrence of
such Outsourcing Project Indebtedness; provided that the Borrower shall have
delivered to the Administrative Agent, at least 10 Business Days prior to the
date of the proposed release, a written request therefore and the terms of such
Disposition or Outsourcing Project Indebtedness, in reasonable detail, together
with a certificate stating that such Disposition or such incurrence is in
compliance with this Agreement and the other Loan Documents and that the
proceeds therefrom will be applied in accordance with this Agreement and the
other Loan Documents and if the Administration Agent determines in good faith
that no dispute exists or is likely to arise between the Lenders, the
Administrative Agent and the Borrower with respect to such Disposition or such
incurrence.

 

94



--------------------------------------------------------------------------------

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those obligations relating to the
payment of fees and expenses and indemnification or any other obligation
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
Notwithstanding the foregoing, for purposes of this Section 11.14, a Letter of
Credit shall not be deemed outstanding if (i) the Loans, the Reimbursement
Obligations and the other Obligations under the Loan Documents shall have been
paid in full and the Commitments have been terminated and (ii) the Borrower has
(x) deposited with each Issuing Lender cash to be held by such Issuing Lender as
cash collateral in an amount equal to 105% of the face amount of each Letter of
Credit issued by such Issuing Lender to be available to such Issuing Lender to
reimburse payments of drafts drawn under such Letter of Credit and pay any fees
and expenses related thereto and (y) prepaid to each Issuing Lender the entire
fee payable under Section 3.9(a) with respect to any Letters of Credit issued by
such Issuing Lender for the full remaining term of such Letters of Credit. Upon
termination of a Letter of Credit which has been cash collateralized as provided
in this Section, the unearned portion of such prepaid fee attributable to such
Letter of Credit shall be refunded to the Borrower, together with the deposit
described in the preceding clause (x) with respect to such Letter of Credit to
the extent not previously applied by the applicable Issuing Lender in the manner
described herein. Each Issuing Lender hereby acknowledges and agrees that if a
Letter of Credit has been cash collateralized as provided in this Section and
the Loans, the Reimbursement Obligations and the other Obligations under the
Loan Documents shall have been paid in full and the Commitments have been
terminated, all obligations of the Lenders with respect to such Letters of
Credit shall have terminated, including the obligations of the Lenders to
purchase L/C Participations pursuant to Section 3.10 and the obligations of the
Lenders to make Revolving Loans pursuant to Section 3.2.

 

11.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any other Lender or any Lender affiliate, (b)
subject to an agreement to comply with the provisions of this Section, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Hedge Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with

 

95



--------------------------------------------------------------------------------

ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document or (j) to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 11.15.). Notwithstanding anything to the contrary in
the foregoing sentence or any other express or implied agreement, arrangement or
understanding, the parties hereto hereby agree that, from the commencement of
discussions with respect to the financing provided hereunder, any party hereto
(and each of its employees, representatives, or agents) is permitted to disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of the loans and other transactions contemplated hereby, and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Loan Parties or the Lenders, the Lead Arranger or the Agent
related to such tax structure and tax aspects. To the extent not inconsistent
with the immediately preceding sentence, this authorization does not extend to
disclosure of any other information or any other term or detail not related to
the tax treatment or tax aspects of the Loans, the Acquisition or the other
transactions contemplated hereby.

 

11.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

11.17. Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Lead Arranger and the Administrative Agent an
Addendum duly executed by such Lender.

 

11.18. Termination Prior to the Closing Date. If any of the events specified in
paragraphs (a) through (m) of Section 9 hereof shall occur and be continuing at
any time prior to the funding of the Term Loans then (a) if such event is an
Event of Default specified in clause (i) or (ii) of Section 9(f) with respect to
the Borrower, automatically the Commitments shall immediately terminate and all
amounts owing under this Agreement shall immediately become due and payable, and
(b) if such event is any other event specified in paragraphs (a) through (m) of
Section 9 then, with the consent of the Required Lenders the Administrative
Agent may, or upon the request of the Required Lenders the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith whereupon the Commitments shall immediately terminate and all amounts
owing under this Agreement shall immediately become due and payable. The
obligations of the Borrower relating to the payment of fees and expenses or
indemnification shall survive the termination of the Commitments hereunder
whether pursuant to this Section 11.18 or Sections 2.1 or 3.1, it being
understood that the Lenders hereunder are not indemnified for any claim by the
Lenders for lost profits if the Commitments are terminated prior to the Closing
Date.

 

11.19. Subordination of Intercompany Indebtedness

 

The Borrower agrees that it will not become obligated or otherwise liable for
any intercompany Indebtedness (other than intercompany accounts receivable and
payable in the

 

96



--------------------------------------------------------------------------------

ordinary course of business) that is owed to any Subsidiary of the Borrower,
unless such Subsidiary agrees that (a) such Indebtedness is completely
subordinated to the Obligations and subject in rights of payment to the prior
payment in full of the Obligations, and (b) if an Event of Default has occurred
and is continuing, no payment on any such Indebtedness shall be made until the
payment in full of the Obligations. If any payment on intercompany Indebtedness
is received by such Subsidiary prior to such time as the Obligations are paid in
full, then such Subsidiary shall receive and hold the same in trust, as trustee,
for the benefit of the Administrative Agent and the Secured Parties, and shall
forthwith deliver the same to the Administrative Agent in precisely the form
received (except for the endorsement or assignment of such Subsidiary where
necessary or advisable in the Administrative Agent’s reasonable judgment) for
application to any of the Obligations, due or not due, and, until so delivered,
the same shall be segregated from the other assets of such Subsidiary and held
in trust by such Subsidiary as the property of the Administrative Agent for the
benefit of the Secured Parties.

 

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ITRON, INC.,

as Borrower

By:

 

/s/ Dave Remington

--------------------------------------------------------------------------------

Name:

 

Dave Remington

Title:

 

Chief Financial Officer

BEAR, STEARNS & CO. INC.,

as Sole Lead Arranger and Sole Bookrunner

By:

 

/s/ Lawrence B. Alletto

--------------------------------------------------------------------------------

Name:

 

Lawrence B. Alletto

Title:

 

Senior Managing Director

BEAR STEARNS CORPORATE LENDING INC.,

as Syndication Agent and as a Lender

By:

 

/s/ Lawrence B. Alletto

--------------------------------------------------------------------------------

Name:

 

Lawrence B. Alletto

Title:

 

Vice President

 

(Signatures continue on next page)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

By:

 

/s/ Tom Beil

--------------------------------------------------------------------------------

Name:

 

Tom Beil

Title:

 

Vice President



--------------------------------------------------------------------------------

Annex A

 

PRICING GRID FOR REVOLVING LOANS AND

SWINGLINE LOANS

 

Pricing Level

--------------------------------------------------------------------------------

  

Applicable Margin

for Eurodollar Loans

--------------------------------------------------------------------------------

   

Applicable Margin

for Base Rate Loans

--------------------------------------------------------------------------------

 

I

   3.00 %   2.00 %

II

   2.75 %   1.75 %

III

   2.50 %   1.50 %

IV

   2.25 %   1.25 %

V

   2.00 %   1.00 %

 

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted,
on and after the first Adjustment Date (as defined below) occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date,
based on changes in the Consolidated Leverage Ratio, with such adjustments to
become effective on the date (the “Adjustment Date”) that is three Business Days
after the date on which the relevant financial statements are delivered to the
Lenders pursuant to Section 7.1 and to remain in effect until the next
adjustment to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
in Section 7.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply. On each Adjustment Date, the
Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted to
be equal to the Applicable Margins and Commitment Fee Rate opposite the Pricing
Level determined to exist on such Adjustment Date from the financial statements
relating to such Adjustment Date.

 

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

 

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than or equal to 3.50 to 1.00.

 

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.50 to 1.00 but greater
than or equal to 3.00 to 1.00.

 

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.00 to 1.00 but greater
than or equal to 2.50 to 1.00.



--------------------------------------------------------------------------------

“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.50 to 1.00 but greater
than or equal to 2 to 1.00.

 

“Pricing Level V” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is less than 2.00 to 1.00.